Exhibit 10.2

/\ I R CR!

 

STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE - NET

 

 

1.

. Basic Provisions ("Basic Provisions"}.

1.1Parties. This lease ("Lease"), dated for reference purposes only February 131
2019 , is mad e  by and  between  Lundy Associates,  LLC  ("Lessor")and
QuickLogic   Corporation,   a   Delaware   corporation,   which   is   doing
business in California as Delaware Quicklogic Corporation
("lessee"),(collectivelythe"Parties", or individu ally a

" Party").

1.2(a)Premises: That certain real property, indudlng all improvements therein or
to be provided by Lessor under the terms of this Lease, commonly known as (st
reet  add ress , un it /s uite, city, state): 2220 Lundy Avenue,San  Jose,  
California   ("Premises").  The Premises are locate d  in the County of Santa
Clara , and are generally described as (describe briefly the nature of the
Premises and the "Project"): Approxirna tely 24,164   square   feet   of a
35,549   squra e - f oo t   building  
.lnadditiontoLessee'srightstouseandoccupythePremisesas

he re inafter specified, Less ee shall have non-exclus ive rights to any utility
racewa ys of the build ing containing the Premises {"Building'') and to the
Common Area s las defined in Paragraph 2.7 below), but shall not have any rights
to the roof, or exterior walls of the Bullding or to  any other  buildings
In  the  Project.  The Premises,  the Building, the Common Areas, the land upon
which they are located, along with all other buildings and Improvements thereon,
are herein collectively referred to as the "Project." (See also Paragraph 2)

l.2(b)Parking:       68%   of     existing  parking  on  an  
unreserved  vehicle  park ing -basis. (se e also Para graph 2.6)

1.3Term:       Five    (5)    yearsand      zer o  
(0)months  ("Orlglnal  Term")comm  e ncing   April  15,   2019  
("CommencementDate") and ending April 14, 2024 ('Expiration Date"). (See also
Paragraph 3)

 

1.4

Early Possession: lfthe Premises are available Le ssee may have non-exclusive
possession of the Premises commencing upon full

execution of Lease ("Early Possession Date"). (See also Paragra phs 3.2 and 3.3)

 

1.5

5 Base f\ef1t: $31, 413. 30 per month ("Base Rent"), payable on the fifteenth
(15th) day of eac h month comme ncing

April 15, 2019 . (See also Paragraph 4)

" J: If this box is checked, there ar e provisi o ns in this Leas e for the  
Base Rent to  be adjusted. See Paragraph   5 0        _

1.6Lessee's Share of Common Area  Operating  Expenses:        Sixty-eight    
percent (     68%) ("Lessee's Share'l In the event that the size of the Premises
and/or the Project are modified dur i ng the term of this Lea se , Lessor shal l
recalculate Lessee's Share to refle ct such modification.

 

1.7

Base Rent and Other Monies Paid Upon Exe<:ution:

(a) BaseRent $31,413.30 for the period April 15, 2019 - May 14, 2019 ,

(b) CommonAreaOperatingExpenses: $6,067.17 lortheperiod April 15. 2019 - May 14,
2019

 

(c)

Security Deposit: $112, 4 41 . 41 ("Security Deposit"). (See also Paragraph 5)

 

(d)

Other :      N / Afor _

(e) Total Due Upon Execution of this Lease: $14 9 , 921 . 8 8

1.8Agreed use : General  office  use,  research  and
development,  laboratory,  light manufacturing, warehouse, shipping and
receiving, and all ancillary uses related thereto .

(See also Paragraph 6)

 

1.9

Insuring Party . lessor is the "Insu ring Party ". (See also Paragraph 8)

 

1.10

Real Estate Brokers. {See also Paragraph 15 and 25)

(a)Representa tion : Each Party acknowledges receiving a Disclosure Regarding
Real Estate Agency Relationship, confirms and consents to the following agency
relationships in this Lease with the following real estate brokers (" Bro ke r(s
)") and/or their agents {"Agen t(s Y-):

 

le ssor 's Brokerage Firm Colliers International

both the Lessee and Lessor (dual agent).

License  No.       00490878     Is the   brokerof(check one):the Lesso r; or

Le sso r 's Agent     Joe    Elliott     License No .      010 64626   Is (check
one): ../:     t he Lesso r's Agen t( salespe  rson or broker associate); orboth
the Lessee's Agent and the Les so r's Agent (dual agent).

 

--------------------------------------------------------------------------------

Lessee    's  Brokerage  Firm     Colliers  International    Lice  nse  
No.  _    _    _    _      ls the  brokerof  (ch ec k one): Le ssee and Lesso r
(dual agent} .

the Lessee   ; o r; ;J:_ both theLessee's Agent      Jeff  
Nochimson      License No.       00819335    Is (ch e ck one):the Le sse e's
Agent (s a le spe rson or broker associate); or

both the lessee 's Agent and the Lesso r's Agent (dual agent).

(b)

I

 

I

 

Payment to Brokers. Upon execution  and  delivery of  th
is  Lease  by  both  Parties,  Les  so  r shall  pay to  the  Bro  ke rs
the  brokerage fee agreed  to in a separate written  agre e ment   {or   if
there  is no  sircb   agreement, the  s11rn ofor01 of the total Base  Rent)
for  the  brokerage  services rendered by the Bro kers.

 

1

11   G11acantoc   The obligations of tbe I essee 11oder this 1 ease ace to be
g111ranteed bu("Gna cant oc")   (See a/so Paragmph  37)

1.12 Attachments. Atta ched hereto are the following, all of which constitute a
part of this Leas e :

:  .,./_  an Addendum  consisting of Paragraphs     50through  --'-7-'0'-----

;),j a site plan depicting the Premises;

a site plan dep ic ting the Project;

a current set of the Rules and Regulations for the Project;

a current set of the Rules and Reg ulati ons adopted by the o wne rs' assoc ia
tio n;

a Work Letter ;

other (specify): _

 

 

2.

Premises.

2.1Letting. Lessor hereby le ase s to Lessee, and Lessee hereby leases from
Lessor, th e Premises, for the term, at the rental, and  upon all
of  the  terms, covenants and conditions set forth in th is L ase. While the
approximate square footage of th e Premises may have bee n used in the marketing
of the Prem is es for purposes of co mpar ison , the Base Rent stated herein is
NOT tied to square footage and is  not  subject  to  adjustment should  the
actual size  be dete  rmined  to be differe nt. NOTE: Lessee is advised to
verify the actual size prior to executing this Lease.

2.2Condi tion . Lessor shall deliver that portion of the Premises contained
within th e Building (" Unit") to Lessee broom dean and free of debris on the
Commencement Date o r the Ea rly Posses sio n Date , whichever first occurs
("Start Date "), and , so long as the required service contracts described  in
Paragraph 7.l (b) below are obta ined by Lessee and in effec t within thirty
days following the Start Dat e, warrants thatthe existing electrical, plumbing,
fire spri nk le r, lighting, heating , ventilating and  air
conditioning  systems  ("HVAC"),  loading doo rs,  sump  pumps, if  any,
and  all other such  elements In the  Unit, other  than those constructed  by
Less  ee, s ha ll be in good operating condition on said date, that the
structural e le me nts of the roo f,  bearing walls and  foundation
of  the  Unit shall  be fre e of mater ia l defe cts , and that the Unit does
not contain hazardous levels of any mo ld or fungi defined  as toxic  under
applic ab le  state or federal law.  If a  non -com  plia  nce  with  such
warranty exists as of th e Start Date, or if one of such systems or ele ment s
should  ma lt u_nc tion or fail  wlthln the  appropriate warranty period,  Le s
so  r sha ll,  as  Lesso  r's sole obligation with respect to such matter ,
except as otherwise provided in this Lease, pro mpt ly after receipt of written
notice from Lessee .setting forth with

[gk2arszhyiqc000001.jpg]ature and extent of such non -comp lian ce, malfunction
or failure, rectify sam e at Less o r's expense. The warranty periods shall be
as follows: {i) 60

as to the HVAC systems, and (ii) 60 iO days as to the remaining systems and
other ele ment s of the Unit. If Less ee does not give Lessor the

ppro priate warranty period, correction of any such non-co mp liance,
malfunction or failure sha ll be the obligation of lesse e at lessee's soleost
and expense (exce pt for the re pairs to  the  fire sprink  le r systems, roof ,
fou nda tions , and/or bearing  walls • see  Paragraph 7).  Lesso  r
also  warrants, that  u nle ss otherw  i se speci fied  in writi  ng,  Lessor is
unaware  of (i) any recorded  Notices of Default affecting the Premise; (ii)
any  delin quent  amounts due under any loan secured by the Premlses; and (iii)
any bankr upt cy proceeding affecting the Premises.

 

2.3

Comp Ha nce .  Les so  r warrants  that to theactual knowledge of Lessor the
impro veme nts o n the Premi ses comply with the b uild ing codes,



I

 

app lic ab le laws, covenants or  restrictions  of  record ,  regulations,
and  ordinance s (" Applicable  Re quirements  ") that were  in effect  at  the
time that each  Improvement, or portion t hereo f, was constructed. Said
warranty does not app ly to  the  use  to  which  Lessee  will
put  the  Premises,  mod ifica tions which may  be req u ired  by the Americans
wit h Disabilities Act or any sim ilar la ws as a res ult o f Les se e's use
(see Paragraph 49), o r to any  Alterations or Utility Installations (as defined
in Paragraph 7.3(a)) made or to be made by Le sse e. NOTE: Lessee is responsible
for determining whether or not the Applicable  Requirements,  and especially the
zoning are appropriate for  Less  ee's  intended  use, and acknowledges  that
past  uses of  the  Premises  may  no longer  be  allowed.  If $ho  Pr&FRicar
do  Rot C8FAjillp  ,,1i\h  caid warr:c:mty, Lenw dnll, • •apt ,c othorulce pi:o
uid■d, filFgR'lpth/ a1f=tor: re;eipt of mrittliln s:ioti;c frnm Lorrao catting
ku:th with spacific•ty tho n;atnFe ilRd aNtent of cud:! non COP1plia1r cc1
rect;if:; :tho nme   ?t Lerr or's axponce   If Larrea does noteiue LHsorwcittcR
cioticc of a nor=i ;c,mpliance with tl:iir wai=r;antvwitbin 5 r;pontbs followina
  t e iiar:t Cata, seFra&iic;R ef ihst Ren i.empliar:isa ,hall be tho
oblif!latii.R af L.a,seo ai bessn's sols s;st rrnd snp0REiB
If  the  Applicable  Requirements are hereafter changed so as to require during
the term of this Lease the co ns t ruction of an addition to or an  alteration
of the Unit ,  Premises and/or Bui lding,  the  remediation  of any Haza rdou s
Substance , or the rein rorcem ent o r ot her physical modification of the Unit
, Premises and/ o r Building ("Capital Expe nditure "), Le ssor and Lessee shall



allo cate th e cost of such work as follo ws:

(a)Subject to Paragraph 2.3(c) below, If such Ca pit al Expenditures are
required as a result of the specific and unique use of the Premises  by
Lessee  as compared with use s by tenant  s in genera  l,  lesse  e  shall be
fully  responsibte for the  cost thereof,  provided, however, that if such
Capital Expe nditure  is  required during the last 2 yea rs of th is lease and
the cost thereof  exceeds 6 months'  Base Rent,  lessee  may
instead  terminate  this  Lease  unless Le sso  r  no tifie s  Lessee  ,  in
writing, within 10 days a er rece ipt of Lessee's termination notice that Lessor
has elected  to  pay the  difference  betwe  e n the  actual cost  thereof  and
the  amount equal  to  6 months' Base Re nt. If Le ssee elects ter mination,
Lesse e shall immediately cease the use of the Prem ise s which requires such
Capital Expenditure and de live r to Lesso r written notic e specifying a term
ina tion dat e  at  least90  days the rea fter.  Such  terminaition  date
shall,  howeve r, i n no  event be  earlie  r than the  last day  that Lessee
could legally utilize the Premises without commencing such Capital Expenditure.

 

(b)

If such Capital Expend it ure is not the result of the spe cific and unique use
of the Prem is es by Le s see (such as, governmenta lly mandated seismic

modification s), then Le s so r shall pay for such Capital Expen diture and le
ssee shall only be obligated to pay, each mont h during the remainder of the
term of this lease or anyextension thereof, on the date that on which the Base
Rent is du e, an amount equal to 1/144th of the portion of such costs reasonably
attributable to the

Prem ises . Less ee shall pay Interest on the balance but may prepay its
obligation at any time. If, ho weve r, such Ca pita l Expend it ure is required
during the last 2 years of this lease or if lessor reasonably determines that rt
is not economicallv feasible to pay its share  th ere o f,  lessor shall  have
the option to terminate  this lease upon 90 day,s prior written notice to Lessee
unless Less e e notifies Le sso r, in writing, within 10 days after receipt of
Lessor's termination notice that Less ee will pay for such Capital Expenditure.
If Lessor does not elect to terminate, and fails to tender its share of any such
Capital Expenditure, lessee may advance such funds and deduct same, wlt h
Interest , from Rent unttl Lessor 's share of such costs have been fully paid.
If Le ss ee is unable to finance Less o r' s s hare, or if the balan ce of th e
Rent due and payable fo r the remainder of t his Lea s e is not sufficient to
fully reimburse Lessee on an offset basis, Lessee shall ha ve the right to
terminate this Lease upon 30 days written notice to Lessor.

(c} Not wlt hstand ln g the above , the provis io ns con ce rning Ca pita I
Expenditures a re intended to app ly only to non-voluntary, une xpected , and
new

Applicable Req uirem e nts . If the Ca pital Expenditures are instead triggered
by Lessee as a result of an actual or proposed change in use, change in
intensity of use, or mod ificatio n to the Premises then, and in that event ,
Lessee sha ll either: {i) immediately cease such changed use or inte nsity of
use and/or take such other steps as maybe necessary to eliminate the requirement
for such Ca pita l Expenditure, or (ll} complete such Capital Expenditure at its
own expense. Les se e shall not have any right to te rmina te this Lease .

2.4Acknowledgements. Lessee acknowledges that: (a) it has been  given
an  opportunity  to  Inspect  and  measure the  Premis
es  ,  (b)  it  has  been  advised  by Lessor and/or Brokers to satisfy itself
with respect to the size and condition of the Premises (includin  g
but  not  limited to  the  e lect  rical ,  HVAC and  fire sprinkler systems,
security, environmental aspects, and compHance with Ap plicab le Requirements
and the Americans wjth Disa bilitie s Act}, and their suitability for  Lessee's
intended use , (c) lessee  hasmade such  inve
stiga  tion  as  it  deems  necessary with  rererence  to such  matters and
assumes  all respon s ibility  therefor as the  same  relate to its occupancy of
the Premises, (d) it ls not relying on any representatton as to the size of the
Premise  s  made  by Brokers  or  Lesso  r,  (e) the  square footage of the
Premises was not mater ia l to Lessee's decision to lease the Premises and pay
the Rent stated here in, and (f) neither Less o r, Lessor's agents , nor Broker
s have mad e



I

 

any oral or written representations or warranties with respect to said  ma tte
rs other than  as set  forth in this Lease.  In addition, Le sso  r acknowledges
that : Ii) Brok  ers have made no representations, promise s or warranties
concerning Lesse e's ability to honor the Lease or suitability to occupy the
Premises, and (ii) it is Lessor's sole responsibility to inve stigate the
financial capab ility and/or suitability of all proposed te nants .



2ii  lessee  as Prior Or:nerJQcca1part  Ihlil  uncnntics made  b'f I ecsoc in
Paragraph J sh;a)) be  of notar:cc: or  effect  if immediate\• pr:inc to  the  
Start Cate  Lessee mar thee nora:F a:,,wji'ant a:ftha Pr;ei:nise, IF1, 1;A
,war:it, L.e,,ei. ,t:iall bo ro&ji'OAliible tar any R0Gos&iilFY &OFFa;t;iua
wi.Fk

 

2.6

Vehicle Parking. Lessee shall be entitled to use the number of Parking Spaces
specified in Paragraph 1.2(b) on those portions of the Common Areas

designated from time to time by Less o r for parking.  Lessee shall
not  use  more parking space s than satd  numbe  r.  Said parking•spaces  shall
be used for  parking by vehicles no la rger than full-size passenger automobiles
or pic k-up trucks , herein called "Permitted Size Vehicles ." Lessor may
regulate the  loading  and  unloading of vehicles by adopting Rules and Reg ula
tions as p rovided In  Paragraph 2.9.  No vehicles other than  Per mitte  d Size
Vehicles may be  parked in the  Common Area without the prior written pe rmiss
ion of Lessor. In addition :

 

(a)

le ssee shall not permrtor allow any vehicles that belong to or are controlled
by Less ee or lesse e 's employees, suppliers, shippe rs, customers,

cont ractors or invitee s to be loaded, unloaded, or parked in areas other than
tho se designated by Lessor for such activities.

 

(b)

Les see s ha ll not service or store any vehicles in the Common Areas .

(c)tf Lessee  permits or allows any of the prohibited  activities described  in
th is  Paragraph  2.6, the n Lessor shall have the rig ht,  without notice,
in  add ition to such othe r rights and remed  ies  that  it may  have,
to  remov e or tow  away the  vehicle involved and  charge the  cost to Le ss
ee,  which cost shall  be  immediatelv payable upon demand bv Lessor.

2.7Common Areas-  Definition  .  The term "Common  Areas  11 is  defined as all
areas and  facilities outskle the  Premises and  within  the exterior
boundary  line of the Project and inte rio r utility raceways and installations
withi n the Un it t ha t are provided and designated by the Lessor from time to
time for the general

non exclus ive use of Les so r, Lessee and other tenants of the Project and
their respective employees, suppliers, shippers, customers, contractors and inv
itees  ,  including

--------------------------------------------------------------------------------

parking area s, loadinc and un loadi ng area s, trash areas, roofs, ro adways ,
walkways, driveways and la ndsc aped areas .

2.8Common Areas- Lessee's Rights.  lessor grants  to Less  ee  ,  for
the  benefit of Lessee  and  its  employees,  suppliers, shippers, contractors,
cust o mers  and invitees, during the term of this Lease, the non-exclusive
right to use, in common with other s entitled to such use, the Common Areas as
they exist from time to time,

subject to any rig hts , powers, and priv
ileges  reserved  by  Lessor  under  the terms hereof  or under  the  te rms
of  any rules and  reg ulatio  ns or  restrictions governing  the use of the
Project. Under no  circu msta nces  shall the  right  he rein  granted to  use
the  Commo n Areas be deemed to  include the  right to store  any prop
erty,  temporarily or permanently, in the Common Areas.  Any such  storage
shall  be permitted  only  by the  prio r written consent  of Le sso  r
or  Lessor's desig nate  d agent, which  consent may be revoked at  any
time.  In  the  event that  any unauthorized  storage shall occur,  then  Lessor
shall  have the  rig ht,  without  no tice,  In addition  to such  other rig hts
and remedies that it may have , to remove the prope rtv and cha rge the cost to
Less ee , w hich cost shall be immediateIv payable upon demand by le sso r.

2.9Common Areas- Rules and  Regulatfons  .  Les sor  or  such other pe rson( s )
as  le  ss o r may appoint shall have the exclusive control and  management of
the Co mmon Areas and sha ll have the right, from time to time, to establish,
modify, amend and enforce reasonable rules and reg ulatio ns !"Rules and
Regulations") for

the management, safety, care , an d cleanliness of  the grounds,  the  parking a
nd  un lo ad ing of  vehicles and  the  preservation of  good order, as well
as  for the  convenience of other occupants or  tenants of  the  Building
and  th e  Project  and their i nvite  es.  Lessee  agrees to abide  by
and  conform to all  such Rules and  Re gu latio ns,  and  shall use its best
efforts to cause its emp lo yees , supp lie rs, sh ippe rs, c usto  mers
,  contractors and invitees to so  abide and conform.  Lessor shall
not  be  responsible to  Lesse  e for the non •comp liance with said Rules and
Regulations by other tenants of the Project.

 

2.10

Common Areas - Oi anges . Lessor shall have the right, in Lesso r's reasonable
disc retio n, from time to time:

(a)To make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and numb e r of driveways, entrances, parking
spaces, parking areas, loading and unloading areas , ingress , egress , d lre
ct1o n of t raffic, landscaped areas, walkways and utility raceways ;

 

(b)

To d o se temporarily any of the Common Areas for maintenance purposes so long
as reaso nab le a ccess to the Premise s rema ins ava ila ble and such

closure does not unreasonably disturb Lessee's use or peaceful enjoyment of the
Project;

(cl  To designate  o the  r land  outside the  boundar  ie s  of the  Pro
ject  to   bea   part of the  Common Areas ,  provided  any addition ofland does
not increase Lessee's Share of Common Area Operating Expenses ;



I

 

(d) To add additional buildings and i mprovement s to the Common Areas;



(e} To use the Common Areas while engaged in  making additional
improvemen  ts,  repairs or alterations to the  Project, or  any portion
thereof  provided such use dnot unr easonably disturb Lessee's use or peaceful
enjoyment of the Project; and

To do and perform such other acts and make s uch other changes in, to or with
respect to the Common Area s and Project as Lessor may, in the s und business
judgment, dee m to be appropriate

 

3.

Term.

 

3.1

Term. The Commencement Date , Expiration Date and Original Term of this Lease
are as specified in Paragraph 1.3 .

3.2Early Possession. Any provisio  n herein granting  le sse e Early Possess  io
n of the  Premises is subject to and conditioned upon the  Premises being availa
ble for such possess io n prior to the Commencement Date. Any grant of Early
Possession only conveys a non-exclusive right to occupy the Premises. If Less ee
totally or partially occupies the Premises prior to the Commencement Date, the
obligation to  pay Base  Rent shall  be abated  for  the  period  of such
Early  Possession.  All other terms of this Lease (including but not limited to
the obligations to pay lessee's Share of  Common Area Operating  Ex pe nses ,
Real  Property Taxes  and  insura nce premiums and to ma inta in the Premises)
shall be in effect du ring such period. Any such Early Possession shall not
affect the Expiration Date.

3.3Delay In Possession.  les sor  agrees
to  use  its  best  commercially  reasonable efforts  to
deliver  possession  of  the  Premises  to  le ssee  by  the  Commencement Date.
If, despite said efforts, Lessor is unable to de liver possessio n by such date,
Lessor sha ll  not be  s  u bject  to  any liability therefor  ,  nor  shall
such failure affect the  validity of th is Le as e qr cha nge the Expiration
Date . Les see shall not , however , be obligated to pay Rent or perform its
othe r obligations unti l Lessor delivers

possession of the Prem ise s and any period of rent abatement thilt Lessee would
otherwise  have enjoyed  shall run from the date of delivery of  possession and
continue for a•pe riod equal to what Lessee would otherwise have enjoyed under
the te rms hereof, but minus any days of delay caused by the acts or omissions
of Lessee.  If possession is not delivered within 30 iQ days after the
Commencement Date , as the same may be extended under the terms of any Work
Letter executed

by Parties, lessee may, at its option, by notice in writing within 10 business
days after the end of such 60 day period , cancel this Lease, in which event the
Parties

shall be disc ha rged from all obligations here under . If such written notice
is not received by lessor within said 10 business day period, Lessee's right to
cancel sha ll terminate. If possession  of
the  Premises  Is  not  delivered  within  60  days after
the  Commencement  Date,  th is  Lease shall  terminate  un le ss  other
agreements are reached between Lessor and Lessee , in writing.

 

3.4

Lessee Compliance. les so r shall not be req uire d to tende r possession of the
Premises to Less ee until Lessee compl ies with its obligation to provide

evidence of  insurance (Paragraph  8.5).  Pending  delivery of such
evidence,  Le ss ee   shall be  required to  perform all of  its
obligations  under this Lease from and  after the

I St11 rt  Date, including the  payment of Rent,  notwit rtandirg I
euor's  9lo;tion to  'flitl:il:iold ?osscssion pet'ldirs r9ceipt of s11cl:i
euidcncc  of Irr,INT Ace    Further, if Lessee

is required to perform any other cond itions prior to or concurrent with the
Start Date , the Start Date shall occur but Lessor may e lect to withhold
possession until such conditions are satisfied .

 

4.

Rent.

4.1.Rent Defined. All monetary obligations of Lessee to Lessor under the terms
of this Lease (except for the Security Deposit) are deemed to be rent l'1Re
nt"). 4.2 Common Area Operating Expenses . Lessee shall pay to Lessor during the
term hereof, in addition to the Base Re nt, Lessee 's Share (as specified in

Paragraph 1.6) of all Common Area Operating Expenses, as he re inafter defined ,
during each calendar yea r of th e t erm of th is Lease, in acco rdance with the
following provisions:

(a)"Common Area Operating Expenses" are defined, for purposes of this Lease, as
all costs relating to the ownership and operation of the Project , including,
but not limited to, the follo wing:

(i}  The ope ration  ,  repair and  ma intenance  , in  neat, dean, good  order
and condition, and  if necessary  the  replace  ment,  of  the  fo llow  lng:
(aa) The Common Areas and Common Area improvements, including parking areas,
loading and unloading areas , trash areas, roadways,

parkways, walkways, driveways, landscaped areas, bumpers, Irrigation systems,
Common Area lighting facilities, fences  and  gates,  ele  vato
rs,  roofs,  exterior  walls  of  the buildings, bu lldln g system s and roof
drainage systems.

(bb) Exterior signs and any tenan t directorie s. (cc) Any fire sprinkler
systems.

(dd) All other areas and improvements that are within the exterior boundaries of
the Project but out s ide of the Premises and/or any other space occupied by a
tenant.

 

(ii)

The cost of water, gas, e lect ricity and telephone to service the common Areas
and any utilities not separately metered .

(iii)The cost of trash disposal, pest control services, property management,
security services, owne rs' association dues and fees, the cost to repaint the
exterior of any structures and the cost of any environmental inspections.

 

(iv)

Reserves set aside for maintenance, re pai r and/or replacement of Common Area
improvements and equipment.

 

(v)

Real Property Taxes (as defined in Paragraph 10).

 

(vi)

The cost of th e premiums for the insu ran ce maintained by lessor pursuant to
Paragraph 8.

 

(vii)

Any deductible portion of an insured loss concerning the Building or the Common
Areas.

I iii) A ti1&tiSeFS', a&e&1omtutE' aRS a eFR8/fi' Jees an   sests ralite!CI t9
she e eFa eR, FAaiF1t enan&1 1 repair and Feplasoment ef O,e P   iGt

(ix)The cost of any capital impr ove ment to the Building or the Project not
covered under the provisions of Paragraph 2.3  provided; howe ver,  that Lessor
shall all oc ate the  cost of any  such capital impr ovement  ove r a
12  year  period and  Less  ee  shall not  be required  to pay more than
lessee's Share of 1/144th of the cost of such capital improvement in any given
month. lessee shall pay Interest on the unamortized balance but may prepay lts
obligation at any time.

 

(x)

The cost of any other services to be provided by lessor that arestated elsewhere
in this Lease to be a Common Area Operating Expense.

Operating Expenses shall not include costs for (1) repair, replacements and
general maintenance paid by proceeds of insurance or by Lessee or other third
parties; (2) interest, amortization or other payments on loans to Lessor;

(3) depreciation; (4) leasing commissions, leasing commissions, brokerage
commissions, finders fees, marketing costs and other costs and expenses
incurred  in  connection  with lease, sublease and/or
assignment  negotiations  and transactions with lessees or other occupants of th
e Project; (5) legal expenses for services (including any legal expenses in
collecting rents, evicting tenants or other occupants and costs incurred in
legal proceedings with or against any tenant or other occupant or to enforce the
provisions of any lease of space in the Project), other than those that benefit
the Project tenants generally (e.g., negotiation of vendor contracts); (6)
renovating or otherwise improving space for specific occupants of the Project or
vacant Ieasable space in the Project includin g perm it, license and inspection
costs, but excluding costs for repairs, maintenance and compliance with
Applicable Laws provided or made available to the Project tenants generally;

(7) truces, other than Real Property Taxes; (8) federal income taxes imposed on
or measured by the income of Lessor from the operation of the Project; (9)
services or other benefits which are not offered to Lessee (orfor which Lessee
is charged directly), but which are provided to another lessee or occupant of
the Project; (10) costs incurred by Lessor due to the violation by Lessor or any
lessee (other than Lessee) or other occupant of the terms and conditions of any
leas e of space in th e project ; and (11) advertising and promotional expendit
ures, and costs of signs in or on the Project identifying the owner of the
Project.

( b} Any Common Area Opera ting Expenses and Real Property Taxes that are
specifically attributable to the Unit, the Building or to any other building in
the Project or to the operation, repair and maintenance thereof , shall be
allocated entirely to such U nit , Building, or other building. Ho wever, any Co
mm o n Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building orto anyother building or to  the  operation ,
repair and maintenance

--------------------------------------------------------------------------------

the reof , shall be equitably allocated by Lessor to all buildings in the
Project.

(c) The inclusion ofthe  Improvements, facilities and  services set  forth in
Subparagraph 4.2(a} shall  not  be  deemed to
impose  an  obligation  upon  Lessor to either have said improvements or
facilities or to provide those services  unless the  Project
already  has  the  same, Les  so  r  already  provides  the  services,
or  Lessor has agreed else whe re in this Lease to provide the same or some of
them .

(d} Lessee ' s Share of Common Areil Operating Expenses is payable monthly on
the same day as the Ba se Rent is due here under. The am ount of such

P,ayments  shall  be  based  on  Le sso r's  es
timate  of  the  annual  Common  Area  Operating  Expenses.  Within  60  days
after  written  request  (but  not  more  than  once  each year) lessor sha ll
deliver to Lessee a rea so nab ly d e tal led st at e ment showing Lessee's
Share of the actual Common Area Operating Expenses for the pre ced ing year. If



I

 

Lessee's payments during such year exceed Lessee 's Share , Le sso r shall pay
to Lessee the amount of the deficiency within 30 days after



delivery of such statement. &;H1 it ;t:ie aR1ewnt af s111i;h er pa11;r11snt
agiliAEit beasee's Ji,,tw Ri pi 1 FRenii If Lessee's payments during s uch year
were less t han Lessee's Share , Lessee shall pay to Lessor the amount of the
deficiency within 30...lO days after delivery by Lessor to Lessee of the
statement.

(e) Common Area Operating Expen ses s ha ll not include any expenses paid by any
tenant directly to third parties, or as to which Lesso r is otherwise reimbursed
by any third pa rty, other te nant , or insurance proceeds.

4.3 Payment. lessee shall cause payment of Rent to be received by lessor in
lawful money of the Un ite d States, without offset or ded uction (exce pt as

I specificallyitted in this Lease), on or before the day on which it is due. All
r::Ronctilqt arA011nts df?I! bo re, 1Rdtd to tl:ia Reara-twl:lole dollar In the
event that any

all b ade to lessor pursuant to Paragra ph 58 at it s address state d herein
orto such other persons or place as Lessor may from time to time



I

 

designate in writing. Accepta nce of a payment which is less than the amount
then due shall not be a waiver of les sor's  rights to the  balance of such
Rent, regardless of lessor's endorsement of any check so stating . In the event
that any check, draft, or other instrument of payment given by less ee to less
or is dishonored for any reason, les see agrees to pay to Lessor the sum of $25
in addition to any late Charge and lessor, at Its option, may require all future
Rent be paid by cashier's check. Payments will be applied first to accrued late
charges lf:ld 1tt;irA1•/£ fQgc, second to accrued interest, then to Base Rent
and Common Area Operating Expenses, and any remaining amount to any othe r
outstanding charges or costs.





I

 

S. Security Deposit. lessee shall deposit with l esso r
upon  execution  hereof  the Security  Deposit as security for lessee's
faithful  performance of  its obligations under this lease. If lessee fails to
pay Re nt , or otherwise Defaults under this Lease, Lessor may use, apply or
retain all or any portion of said Security Deposit for the payment of any amount
already due Lessor, for Rents which will be due in the fut ure , and / orto
reimburse or com pensate Lessor for any liability, expe nse , loss or damage
which Lessor may suffer or incur by reason thereof. If Lessor uses or applies
all or any portion of the Security Deposit , Lessee shall within 10 days after
written request therefor deposit monies with Lessor sufficient to resto re said
Securltv Deposit to the full amount required by t his le ase. If the Base Pont
lrcmarns



s;l1a1ring tl:le toF,fl of 1iRis lzeass, l.16'H iil:lall, 11pgn uritten Feqwes1i
fFo lz:gs1;sr, r.ts,..;r51i 1uh1iitianal FRliilAiGc with bosser li9 drnttl::ia
tio1ial 1J:Ro1.1r:1tof til::io ioc.wFit,,• [;IBFl&ilt

,hall at all t:ii;;iu laartho nR=ie i;mportion to 1il::ie ini;;ra1GGGI ia,o Rant
;1; the inithl Sec:11rity Cepocit lotors 1io thg initial Saca Rant Shou ld the
Agreed Use be amended to accommodate a material change in the business of Lessee
or to accommodate a sublessee or ass ig nee , lesso  r shall  have the  right to
increase the Security Deposit to the extent nece ssa ry, in Lesso r's reasonable
judgment, to account for any increased wear and tear that the Premi ses may
suffer as a resolt thereof. If a shangg •n

,ontf:4.1 gf b&Ei99 Q&s 1rs r.t 1riRR thir bH&a and f.Qllo'Hing ,ucl=I ,1:!anga
t,t.,a finaR,i1I ,an;lit:igR ef L,g"gg ic, in bG&£QF ' t Faa£snaklaj11dgFRont,
,ignifi,antl; rgs;l1,1csi.t, Leuga

,h1B dcpocit ,,,cl::! ad.fit:i;,1=131 r.:i;rnie, ..,ith l..o"or a, chaII be G11
,;iont tg ;111n tl:ie }oc,rrity Cepsclt to boat a ;or.:irr:er;iilly r:01nm1blo
la>!QI ba,gd en "1cl::i ;hango iA finq;ial canr.tltlon
lessor  shall  not  be  required  to  keep the  Security  Deposit separate  from
its general accounts.  Within 90 days after  the expiration  or  termination  of
this Lease, Lessor shall return that portion of the Security De posit not used
or applied by Lessor and bessersl=lall w sn ritli@n F@5!West provide lessee with
an

accounting showing how that portion of the Security Deposit  that was
not  returned  was  applied.  No  part of  the  Security  Deposit sh.ill
be  considered  to  be held  in trust, to bear interest orto be pre payment for
any monies to be paid by Lessee und er this lease . THE SECURITY DEPOSIT SHALL
NOT BE USED BY LESSEE IN LIEU OF PAYMENT OF THE LAST MONTH'S RENT.

 

6.

Use.

6.1Use. Lessee shall use and occupy the Premises only for the
Agreed  Use  ,  or  any other legal  use  which  is reasonably  comparable
thereto, and  for no other purpose. Lessee shall not  use or  permit the  use
of  the  Premises in  a  manner  that ls un la wfu l,  creates damage,  waste or
a  nuisance, or  that disturbs  occupants of or causes damage to neigh boring
premises or properties. Other than guide, signa l and see  ing eye dogs
,  lessee shall not  keep or  allow in the  Premises any  pets, an ima ls ,
birds, fish, or reptiles. Lessor sha ll  not  unreasonably  withhold or  delay
its consent to any written request for a modification  of the  Agree d  Use, so
long as  the  same will not impair the structural integrity of the Building or
the  mechanical  or electrical syste ms  therein, and/or  is
not  significantly  more burdensome  to the  Project.  If  Lessor elects to
withhold consent, Le sso r shall within  7 days  after such  request give
written  notification  of  same,
which  notice  shall  include  an  explanation  of  lessor's objections to the
change in the Agreed Use.

 

6.2

Hazardous Substances .

(a)Reportable Uses Require Con sent . The term "Hazardous Substance,. as us ed
in th is Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or In
combination with other mater ia ls expected to be on the Prem ises, is either:
(i}

potentially injurious to the public health, safety a.c....walfa.ce the
environment or the Premises, (ii} regulated or monitorl!d by any governmental
authority, or (iii)

classified or considered to be hazardous, toxic, or dangerous under any
Applicable Law relating to the health or safety or persons on the Premises or in
the Project a ba&ic tsr fi'91i8At:ill liability of bO££OF1iO •n, SQ @FRR10Rtll
ilQEIR&) orthir;I pi   1a1nder an, applis;;aQlo c1iatwie

Gr &0 R10R  IJwtlllooP;  Haza   rdou s  substances sha ll include  ,  but  
not   be  limlted  to,  hydrocarbons, petroleum, gasoli ne, and/or crude oil
or  any   products,  by-products or fractions thereof. Lessee shall not engage
in any activity in or on the Premises which constitutes a Reportable Use of Haza
rdou s Substances without the express prior written consent of Lessor and timely
compliance (at Lessee'   s e xpense) with all Applicable Requirements.
11Reporta   ble   Use" shall mean (i) the installation or use    of any above
or  below ground  storage  tank, (ii)  the generation,  possession, storage
,  use,  tra ns portation , or  dis posa l of a  Hazardous
Substance  that  requires a  permit from , or with respect to whic h a re port,
notice, registration or business plan is required to be filed with, any governme
nta l a uthor  it y,  and/or (iii)  the  presence  at the Premises
of  a  Hazardou    s  substance with  respect  to which  any
Appllcabte  Requirements  requires  that a  notice be given to  persons
entering  or occupying the   Premi ses or
neighboring  properties.  Notwithstanding the  foregoing,  Lessee
may  use  any  ordina ry and  customary  materials  reasonably  required to
be  used in  the  normal course of the  Agreed Use,  ordinary office
supplies    (copier toner,  liquid pape r, glue, etc,)
and  common  household  cleaning materials, so  long as  such use is  in
compliance  with all Applicable Requirements, is  not  a  Reportable  Use,
and  does  not expose
the  Premises  or  neighboring  property  to  any  meaningful  risk  of  contamination  or  damage
or expose Le sso r to any liability therefor. In add itio n, Lessor may
condition its consent to any Reportable Use upon receiving such additional
assurance s  as  Lessor reasonably deems necessary to protect itse lf, the publ
ic, the Premises and/or the environment against damage, contamina tion, inj ury
and/or liab ility, including, but

not limited to, the installation (and removal on or before Lease e>Cpiration or
termination) of protective modifications (such as conc ret e encasements) and/or
increasing the Security Deposit.

(b)Duty to Inform Lessor. If Lessee knows, or has reaso nab le cause to
believe,  that a  Hazardous Substance has come to  be
located  in,  on,  under  or about the Prem ises ,  other than as
previously  consented to  by Lessor,  Lessee shall immediately give
written  notice of such  fact to  Lessor, and  provide  Lessor with  a co pyof
any report , notice, claim or ot her documentation which It has concerning the
presence of such Hazardous Substance.

 

(c)

Lessee Remed iation . Lessee shall not cause or permit any Hazardou s Substance
to be spilled or released in, on, und e r, or about the Premises

(including through the plu mbing or sanitary sewer system) and shall promptly,
at Lessee's expense, comply with all Applicable Requirements and take all
investigato ry and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the deanupof any contamination of, and
for  the  maintenance, security and/or monitoring of the Premises or neighboring
prope rties , that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this lease, by or for lessee, or any third party .

{d} Lessee Indemnification. lessee shall indemni fy, defend and hold Lessor ,
its agents , emplo yee s, lenders and ground lessor , if a ny, harmle ss from
and

I against any and all loss of rents and/or damages, lia bilities, judgmen ts,
claims, expenses, penalties, and reasonable and actual attorneys' and
consultants' fees

arising out of or Involvi ng any Hazardous Substance  brought  onto
the  Premises by or  for  lessee  ,  or  any third  party (provided,  however,
that Lessee  shall  have  no liability under this Lease with respect to
underground migration  of  any  Hazardous Substa nee under  the  Premises  from
areas outside  of the  Project  not caused  or contributed to by Lessee}.
Lesse  e's  obligations shall include,  but not  be limited to, thl!effects of
any contam  inatio n  or  injury to  person, property  or the  environment
create d or  suffered  by  Lessee   , and   the    cost of  inves tigatio
n,  remo val,  remed iation, restoration and/or abatement, and shall survive the
expiration  or  termination of this Le ase .  No termination, cancellation
or  releas   e  agreement  entered into by Lessor and  Les  see   shall  release
le ssee from  its obligations  under th is Lease with respect to Hazardous
Substances, unless specifically so agreed by Lessor in writing at the time of
such agreement.

(el   lessor  Indemnification.  Except  as  ot he rwise  
provided  in  paragraph 8.7, Lessor  and  its  successors and  assigns shall
Indemnify,  defend ,  reimburse and ho ld Lessee, its employees and lenders,
harmless from and against
any  and  all  environmental  damages,  including  the  cost of  re med ia
tion,  which  are  suffered  as  a direct result of Hazardous Substances on the
Prem ises prior to Lessee taking possession or which are caused by the  gross
negligence or willful miscond  uct  of Lessor,  its agents or emplo yees. Lesso
r's ob lig ation s, as and when required by  the  Applicable
Req  uirements  ,  sha ll include,  but  not  be  limited to,  the  cost of
investigation, removal, remediati o n, restoration and/o r abatement, and shall
survive the ex pirat1o n or te rmina tio n of this Le ase .

{f) Investigations and Remediations. Lessor shall retain the responsibility and
pay for any investigations or remediation measures require d  by governmental
entities having jurisdiction with respect to the existence of Hazardou s
Substances on the Premises prior to the Lessee takin g possess io n, unless such
remediation measure is required as a result of l essee' s use (includlng 11Alte
rations", as defined in paragraph 7.3(a) below) of the Pre mis es,   in which
event Lessee shall be responsible for such payment. Lessee shall coo perate
fully in any such activ itie s atthe req ue st o f Lessor , including allowing
le sso r and Lesso r's ae:ents to have

re aso nable access to the Premise s at reasonable times in order to carrv out
Lessor's Investigative and remedial responsibilities.

(g) Lessor Termination Option. If a Hazardous Substance
Condition  (see  Paragraph 9.l(e)) occurs  during the  term of this lease,
unless  Le ssee is  legally responsible ther efo r (in which case Lessee shall
make the inves tigation and remed  ia tio n thereof required  by the  Applic ab
le  Requirements and  this Lease shall cont1nu e in full force and effect, but
subject to lessor's rights under Paragraph 6.2(d) and Paragraph 13), Lessor may,
at Les s or's option, either (I) Investigate and remediate such Hazardous
Substance Cond ition, if required, as soon as reasonab ly possible at  Lesso r's
ex pe nse , in  which event this Leas  e  shall continue in full force
and  effect, or  (ii) If the es  timat ed cost to  remediate such  con di
tion  exceeds 12  times the  then monthly  Base  Rent or $100,000, whichever is
greater, give  written   notice to  lessee  , within 30 days afte r receipt by
Lessor of knowle  dge of  th e  occurrence  of  such Haz ard o us  Substance
Condition,  of  Lessor's desire  to  terminate  this lease as of the  date 60
days fol lo wing the date of such notice. In the event Lessor elects to give a
termination  notice, Lessee  may, within  10 days thereafter,  give
written  notice to  Lessor of Lessee's commitment to pay the amount by which the
cost of th e remediation of such Hazardous  Substance
Condit1on  exceeds  an  amount  equal to 12  times the  then

--------------------------------------------------------------------------------

monthly Base Rent or $100,000, whichever is greater. Lessee shall provide lessor
with said funds  or satisfactory assurance  thereof  within  30 days
following  such commitment.  In such  event,  this Lease   shall continue  in
full fo rce  and  effect, and  Le ssor   s hall proceed to  make
such  remediation as soon  as reasonab ly  possible after the required funds are
available. If Lessee does not give such notke and provide the required funds or
assurance thereof within the time provided , this lease shall

f the date specified in Lesso r's notice of term ina tion .

Lessee's Compliance with Applicable Requirements. Except as  otherwise
provided  in thls Lease, lessee shall, at  lessee's sole expense, fully,
diligently and  mann er, materially comply with all Applicable Re quire ment s,
the requirements of any applicable fire insurance underwriter or rating bureau,
and the

ecommendations of Lessa   r1s engineers and/or consultants which relate in any
manner to the Premises, without regard to whether said Applicable Requirements
are now in effect or become effective after the Start Date. Lessee shall, within
10 days after receipt of Lessor's written request, provide Lessor with copies of
all  permits and other documents , and other information •ev idenc ing Lessee 's
compliance with any Applicable Requirements specified by Lesso r, and shall
immediately upon receipt, notify Le sso r in writing (with copies of any
documents involved} of any threatened or actual claim, notice , citation ,
warning, complaint or report pertaining to

or involving the failure of lessee or the Premises to comply with any App1icab
Requirements. likewise, Lessee shall immed iate ly give written notice to Lessor
of: (i)

any water damage to the Premises and any suspected seepage, pooling, dampness or
other condition conducive to the production of mold; or (ii} any mustiness or
other odors that might indicate the presence of mold in the Premises.



I

 

6.4 Inspection; Compliance. Lessor and Lessor's "Lender" {as defined in
Parasraph 30) and consultants authorized by Lessor shall have the right to enter
into Premises at any time, in the case of .an emergency, and otherwise at
reasonable times after 24 hours' notice, for the purpose of inspecting and/or
testing the condition of the Premises and/or for verifying compliance by Lessee
with this lease. The cost of any such Inspections shall be paid by lessor,
unless a



violation of Applicable Requirements, ora  Hazardous Substance Condition (see
Paragraph 9.1) is found to exist or be imminent, or the inspection is requested
or

ordered by a governmental authority. In such case, Lessee shall upon request
reimburse Lessor for the cost of such inspection, so long as such inspection is

I reasonably related to the violation or contamination at the Premises caused by
Lessee. In addition, Lessee shall provide copies of all relevant material

safety data sheets (MSOS) to Lessor within 10 days of the receipt of written
request therefor. Lessee ac kn ow le dges that any failure on its part to allow
such inspections or testing will expose Lessor to risks and potentially causP!
lessor to incur costs not contemplated by this lease, the extent of which will
be ext remely difficult to ascertain. Acmrd!ogly sho11ld the I essee fail to
a!law s11cb iaspectioos aod(or testing in a tirnehr fashion the Base Rent shall
be a11tomatically iocreased wltbo,,t iRI/ req11irement for Rotica to I essss
bi/an arno1mt 1q112I to 10:½ of tl:ietl:ien existing Aase Rent or $100,
whicl:ieuer irsrtater forthe mmainderto tho I oHe

The Parties agree that s1:ch increase in Aase Rent represents fair and
r:easonable compensation foe the additional rirk./-oorts that I essorwill inc,,c
b.y reason of I essee's

failure to allow swb inspection and(or testins swb Increase In Base Rent shall
in no eueot cons:Ntl!tc a wahrer of I essee's Oefa11lt or Aceach with cespectto
rncb

bi111ro nor pPi11ronttbe exer:cis, of any of tl:iv otber rightr and re5'<ledies
&GZnted hero1.1nder

 

7.

Maintenance; Repairs; Utility Installations; Trade Fixtures and Alterations.

 

7.1

Lessee's Obligations.

{a) In General. Subjectto the provisions of Paragraph 2.2 !Condition), 2.3 {Comp
liance) , 6.3 ILessee's Compliance with Applicable Requirements), 7.2 (Lessor's
Obligations), 9 {Damage or Destruction), and 14 {Condemnation), lessee shall, at
Lessee's sole expense, keep the Premises, Utility Installations (intended for
Lessee's exclusive use, no matter where located), and Alterations in good order,
condition and repair (whether or not the portion of the Premises rP!quiring repa
irs , o r the means of repairing the same, are reasonably or readily accessIble
to lessee, and whether or not the  need  far such  repairs occurs as a
result  of Lessee's  use, any prior use, the elements or the age of such portfon
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels, fixtures, interior walls, interior surfaces of exterior walls,
ceilings, floors, windows, doors, plate glass, and skylights but excluding any
items which are the responsibility of Lessor pursuant to Parasraph 7.2. Lessee,
in keeping the Premises in good order, condition and repair, shall exercise and
perform good maintenance practices, specifically including the procurement and
maintenance of the service contracts required b-y Parag raph 7.l(b)
below.  lessee's obligations  shall include resto rations,  replacements
or  renewals when  necessary to  keep the  Premises and all impro ents thereon
or a part thereof  In good order, condition and state of repair:



I

 

{b)  SeNlce Contracts.  lessee  shall, at  Lessee's  sole expense,  procure
and  maintain  contracts, with  copies to  Lessor,  in  customary  form
and  substance for, and with contractors specializing and experienced in the
maintP!nance of the  followlng equipment and  improvements,  if any, if
and  when installed  on  the  Premises:  (ii HVAC equi pment, (iii boiler and
pressure vessels, and (iii) clarifiers. However, Lessor reserves the rig ht,
other than with respect to the HVAC



equipment, upon notice to Lessee, to procure and maintain any or all of such
service contract s, and lessee shall rP!imburse Lessor , upoo demand , for the
cost

thP!reof.



I

 

{c) Fallure to Perform. If Lessee fails  to  perform  lessee's
obligations  under this Paragraph  7.1, lessor  may enter upon  thP!
Premises  after 10 days'  prior written notice to Lessee (except in the case of
an emergency, In which case no notice  shall  be  required),  perform
such  obligations on  Lessee's  behalf, and  put the Premises in good order,
condition and repair, and lessee shall promptly pay to lessor a sum equal to l l
<UJ.5.% of the cost thereof.



(d} Replacement.  Subject to  Lessee's Indemnification of  Lessor as  set  forth
in  Paragraph 8.7  below, and  without  relieving lessee
of  liability  resulting from Lessee  1 s failure  to
exercise  and  perform  good  maintenance  practices,  if an  item
described  in  Parasraph  7.l(b) cannot be repaired  other than  at a
cost  which is in excess of 50% of the  cost of  replacing  such item,  then
such  item shall  be  replaced  by  Lessor, and  the   cost thereof  shall be
prorated  between the  Parties and  Lessee shall only be obligated to pay, each
month during  the  remainder  of the  term of this  Lease, on  the  date
an  which  Base  Rent is due,  an amount  equal ta  the  product of  multiplying
the cost of such replacement by a fraction, the numerator of which is one,  and
the  denominator of  which  is 144  (iP!. l/144th of  the  cost  per
month).  Lessee shall  pay Interest on the unamortized balance but may prepay
Its obligation at anytime.

 

7.2

lessor's Obligations. Subject to the provisions of Paragraphs 2.2 (Condition),
2.3 (Compliance), 4.2 (Common Area Operating Expenses), 6 (Use), 7.1

(Lessee 1 s Obligations), 9 (Damage or Destruction) and 14 (Condemnation),
Lessor, subject  to  reimbursement  pursuant  to  Paragraph  4.2, shall  keep in
good  order, condition and repair the foundations, exterior walls, structural
condition of interior  bearing walls, extP!rior  roof, fire  sprlnkler system,
Common  Area fire  alarm and/or smoke detection systems, fire hydrants, parkins
lots, walkways, parkways, dr iveways, la ndscap ins, fences, signs and utility
systems  serving the  Common  Areas and  all parts thereof, as well as providing
the services for  which there  Is a Common  Area Operating  Expense  pursuant
to  Paragraph  4.2.  Lessor shall  not  be obligated  to  paint the exterk>r or
interior surfaces of exterior walls nor shall lessor be obligated to maintain,
repair or replace windows , doorsor plate glassof the Premis es .

 

7.3

Utility Installations; Trade Fi•tures; Alterations.

la) Definitions. The term "Ub1ity Installations" refers to all floor and window
coverings, air and/or vacuum lines, power panels, electrical distribution,
security and fire protection systems, communication cabling, llght1ng fixtures,
HVAC equipment, plumbing, and fencing in or on thP! Premises. The term nrrade
Fixtures" shall mean Lessee's machinery and equipment that can be removed
without doing materlal damage to the Premises. The term "Alterations" shall mean
any modification of the impro vements , other than Utility Installations or
Trade Fixtures, whether by addition or de letio n, "Lessee Owned Alterations
and/or Utility Installations" are- defined as Alterations and/or utility
Installations made by lessee that are not yet owned by lessor pursuant to
Paragraph 7.4(a}.

(b)Consent. Lessee shall not make arr; Alterations or Utility Installations to
the Premises without Lessor's prior written consent. Lessee may, however, make
non-structural Alterations or Utility Installations to the interior of the
Premises (excluding the roof) without such consent but upon notice to Lessor, as
long as they are not visible from the outside, do not involve puncturing,
relocating or removing the roof or any existing walls, will not affect the
electrical, plumbing, HVAC, and/or life safety sy;!,tems, do not trigger the
requirement for additionzr I modifications and/or improvements to the Premises
result1ns from Applicable Requirements, such as compliance with Title 24, and/or
life safety systems, and the cumulative cost thereof during this lease as
extended does not exceed a sum equal to 3 month's



I

 

Base Rent in the aggregate ora sum equal to one month's Base Rent in any one
year. Notwithstanding the foregoing, lessee shall not make or permit any roof
penetrations and/or install anything on the roof without the prior
written  approval of lessor.  Lessor  may, as a  precondition  to granting such
approval,  require lessee to utilize a contractor chosen and/or approved by
Lessor. Any Alterations or Utility Installations that Lessee shall desire to
make and which require the consent of the Lessor shall be presented to lessor In
written form with detailed plans. Consent shall be deemed conditioned upon
Lessee's: {i) acquiring all applicable governmental permits, (ii) furn lshing
lessor with copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with as-built plans and specifications. For work which co.sts an
amount In excess of one month's Base Rent, Lessor may condition its consent upon
Lessee providing a liP!n and completion bond in an amount equal to J.iO



125% of the estimated cost of such Alteration or Utility Installation aRdtar
1poR f OCGeo'c polrliing DR additional ier.uritt,i Co ocitu<it 1,,acsor

(c)Uens; Bonds. Lessee shall pay, when due, all clalms for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for;   use on
the Premises, which claims are  or  may  be  secured  by
any  mechanic's  or  materialmen's  lien against  the  Premises or  any
interest  therein .  lessee  shall give  Lessor  not less than 10 days notice
prior to the commencement of any work in, on or about thP! Premises ,
and  Lessor shall  have the  right to  post  notices of  non-responsibility.  If
Lessee shall contest the validity of any such lien, claim or demand, then
Lessee  shall, at  its sole expen.sP!  defend and  protect itself, lessor  and
the  PremisP!S against  the same and shall pay and satisfy any such adverse
judgment that may be rendered thereon before thereof. If lessor shall require,
Lessee

110

 

7.4

Ownership; Removal; Surrender, and Restoration.

(a)OwNership. Subject to Lessor's right to require removal or elect ownership as
hereinafter provided, all Alterations and Utility Installations made by Lessee
shall be the property of Lessee, but considered a part of the Premises. Lessor
may, at any time, elect in writing to  be the  ownP!rof all or any specified
part of the lessee Owned Alterations and Utility I nsta ll ations . Unless
otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned Alterations
and Utility Installations shall, at the expiration or termination of this Le ase
, become the property of lessor and be surrendered by lessee with the Prem ises
.

 

(b)

[gk2arszhyiqc000002.jpg]Removal. By delivery to lessee of written notice from
Lessor not earlier than 90 and not later than 30days prior to the  end
of  the  term of  this lease, ire that any or all Lessee owned Alterations or
Utility Installations be removed by the expiration or termination of this Lease.
Lessor may require the ime all or any part of any Lessee Owned Alterations or
Utility Installations made without the required consent.

 

; Restoration. Lessee shall surrender the Premises by th4:?LSonDate or any
earlier termination date, with all of the improvements,

parts and surfaces  thereof  broom  clean  and  free  of  debris,  and  in
good  operating  order, condition  and  state of  repair,  ordinary  wear
and  tear  excepted.  "Ordinary wear and tear" shall not include any damage or
deterioration that would have been prevented by good maintenance
practice.  Notwithstanding  the  foregoing  and  the provisions of  Paragraph
7.l(a), if the Lessee occup ie  s  the   Premises for 12 months or  less,
then  Le ss  ee   shall surrender  the  Premises  in the  same condition
as  delivered to Lessee on the Start Date with NO allowance for ordinary wear
and tear.  l essee  shall  repair any damage occasioned  by
the  installa  tion,  maintenance  or  removal of

--------------------------------------------------------------------------------

Trade Fixtures, Lessee owned Alterations and/or Utility l ns ta llations 1 furn
is hings, and equipment as well as the remova l of any storage tank installed by
or for Lessee . Lessee shall a ls o remove from the Premises any and all
Hazardous Substances brought onto the Premises  by or  for  Lessee, or  any
third  party {except  Hazardous Substances which were deposited via underground
migration from areas outside of the Project) to  the  level  specified  In
Applicable  Requirements.  Trade Fixtures shall remain the property of Lessee
and shall be removed by Lessee. Any personal property of Lessee not removed on
or before the Expiration Date or any earlier

termination date shall be deemed to have been abandoned by le ssee and may be
disposed of or retained by lessor as Lessor may des ire . The failure by Lessee
to

timely vacate the Premises pursut1nt to this Paragraph 7.4(c) without the
express written consent of Lessor shall constitute a holdover under the provis
ions of Paragraph 26 below.



urance ; Indemnity.

Payment of Premiums. The cost of the premiums for the insurance policies
required to be carried by Lessor , pursuant to Paragraphs 8.2(b), 8.3(a) and

 

 

Ins 8.1

for e .

 

 

8.



 



3(b), shall be a Common Area Operating Expense . Premiums coincide with the
corresponding Start Date or Expiration Dat

 

policy periods commencing prior to, or extending beyond, the term of this lease
shall be prorate

 

.d



to

8,2 liability Insurance.

{a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Ll!ssor as an

additional insured against claims for bodily injury, persona I injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintena nee of the Premises and all areas appurtenant thereto . Such insurance
shall be on an  occurrence basis  providing single limit coverage in an amount
not less than $1,000,000 per occurrence with an  annual aggregate of  not  le
ss  than $2,000,000.  lessee shall add lessor as an additional  insured by means
of an  endorsement at  least as  broad as the Insurance Service Organ ization's
"Additiona l Insured-Managers or lessors of Premises" Endors e ment. The  p icy
shall  not contain any intra-insured exclusions as between insured persons or
organizations, but shall include coverage for liabillty assumed unde this Lease
as an "Insured contract" for the performance of Lessee's indemnity obligations
under this Lease. The limits of said insurance shall not, however, limit the
liability of Lessee nor relieve Lessee of any obligation hereunder.

Lessee shall provide an endorsement on its liability policy(ies) which provides
that Its insurance shall be primary to and not contributory with any similar
insurance carrted by les sor, whose insurance shall be considered excess
insurance on ly.

(b) Carried by Lessor. lessor shall maintain liability insurance as described in
Paragraph 8.2(a), in addition to, and not In lleu of, the insurance required to

be maintained by Lessee. Lessee shall not be named as an additional insured
therein.

 

8.3

Property Insurance - Building, Improvements and Rental Value.

(a)

I

 

Building and Improvements. lessor shall obtain and keep in force a policy or
policies of insurance In the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Premises. The
amount of such insurance shall be equal to the  full insurable  replacement cost
of the Premises , as the same shall exist from time to time, or the amount
required by any lender, but in no  event more than  the comme
rcially  reasonable and available insu rab le value thereof. Lessee Owned
Alterations and Utility Installations, Trade Fixtures, and Lessee's personal
property shall be insured by lessee notby Lessor.  If the coverage is available
and commercially appropriate, such policy or policies shall insure against all
risks of direct physical loss or damage !except the perils of flood and tac
eartbq112ke ,mless req11ired ht/ a I ender) Including coverage for debris
removal and the enforcement of any Applicable Requirements requiring the
upgrading, demo litio n1 reconstruction or replacement of any portion of the
Premi ses as the result of a covered loss. Said policy or policies shall also
contain an agreed valuation provisk>n in lieu of any coinsurance clau se waiver
of .su brogation, and inflation guard protection ca using an increase in the
annual property insurance coverage amount by a factor of not less than the
adjusted U. S. Department of Labor Consumer Price Index for A.II Urban Consumers
for the city nearest to whe re the Premises are located. If such insura nee
coverage has a deductible clause, the deductible a mount shall not exceed $5,000
per occurrence.

(b)Rental Value. Lessor shall also obtain and keep in force a  policy
or  policies in  the  name of  Lessor with  loss payable to  Lessor and  any
Lender, insuring the loss of the full Rent
for  one  year  with  an  extended  period  of  indemnity for  an  additional
180  days ("Rental  Value insurance").  Said  Insurance  shall contain  an
agreed valuation provision in lieu of any coinsurance clause, and the amount of
coverage shall  be  adjusted  annually to  reflect the  projected  Rent
otherwise  payable  by lessee, for the next 12 month period .

(c)Adjacent Premises. Lessee shall pay for any incrl!ase in the premiums for the
property insurance of the Building and for the Common Areas or other buildings
in the Project if said Increase is caused by Lessee's acts, omissions, use or
occupancy of the Premises.

(d)Lessee's Improvements. Since Lessor is the Insuring Party, Lessor shall not
be required to insure Le s see Owned Alterations and Utility  Installations
unless the item In question has become the property of Lessor under the terms of
this Lease.

 

8.4

Lessee's Property; Busjness Interruption Insurance; Worker's Compensation In
surance .

(a)

I

 

Property Damage. Lessee shall obtain and maintain insurance coverage on all of
lessee's personal property, Trade Fixtures, and lessee Owned A.Iterations and
Utility Installations. Such insurance shall be full replacement cost coverage
with a deductible of not to exceed $5,0 00 J.,..000 per occurrence. Thi!
proceeds from any such insurance shall be used by Lessee for the replacement of
personal prope rty, Trade Fixtures and lessee Owned Alterations and Utility
Installations.

{bl Business Interruption. Lessee shall obtain and maintain loss of income
and  extra expense  insurance in  amounts c1s will  reimburse  Lessee  for
direct or indirect loss of earnings attributable to all perils commonly insured
against by prudent lessees in the business of Lessee
or  attributable  to  prevention  of  access to  the Premises as a result of
such per ils .

(c)Worker's Compensation Insurance. Lessee shall obtain and maintain Worker's
Compensation Insurance in such amount as may be required by Applicable
Requirements. Such pollcy shall include a 'Waiver of Subrogation' endorsement.
Lessee shall provide Lessor with a copy of such endorsement along with the
certificate of insurance or copy of the policy required by paragraph 8.5.

 

(d)

No Representation of Adequate Cove rage. Lessor makes no representation that the
limlts or forms of coverage of insurance specified herein are

adequate to cover Lessee•s property, business operations or obligations under
this Le ase .

8.5Insurance Policies. Insurance required herein shall be by companies
maintaining during the policy term .a "General Policyholders Rating" of at least
A-, VII, as set forth in the most current is s ue of "Best's Insurance Guide",
or such other ratin asmay be required by a Lender. lessee shall not do or permit
to be done anything which Invalidates the required insurance policies. Lessee
shall, prior to the Start Date, deliver to Lessor certified copies of policies
of such Insurance or certificates with copies of the required endorsements
evidencing the existence and amounts of the required insuran ce. No such policy
shall be cancelable or subject to modification except after 30 days prior
written notice to lesso r. Lessee shall, at least 10 days prior to the
expiration of such policil!S, furnish Lessor with evidence of renewals or
"insurance binders" evidencing renewal thereof, or lessor may increase his
liability insurance coverage and charge the cost thereof to Lessee, which amount
shall be payable by lessee to Lessor upon demand. Such policies shall be for a
term of at least one year, or the length of the remaining term of this Lease,
whichever is les s . If either Party shall fail to procure and maintaln the
insurance required to be carried by it, the other Party may, but shall not be
required to, procure and maintain the same.

8.6Waiver of Subrogation. Without affecting any other rights or remedies, lessee
and Lessor each hereby release and relieve the other , and waive their entire
right to recover damages against the other, for loss of or damage to its
property aris ing out of or incident to the perils required to be insur ed
against he rein . The

effect of such releases and waivers Is not limited by the amount of i nsu rance
carried or required, or by any deductibles applicable hereto. The Parties agree
to have

their respective property damage insurance carriers waive any right to
subrogation that such companies may have against Lessor or Lessee, as the case
may be, so long as the insurance is not invalidated thereby.

8.7Indemnity. Except for Lessor's gross neg lige nce or willful misconduct,
Lessee shall inde mn ify, protect, defend and hold harmless the Prnm lsec ,
1.essor and its agents, lessor 's master or ground lessor, partners and lenders
, from and against any and all claims, loss of rents and/or damages, liens ,
judg me nts , pe nalties , attorneys' and consultants' fees , e)(penses and/or
liabilities arisi ng out of, i nvo lvin g, or in connection with, a Breach of
the Lease by Lessee and/or the useand/or

occupancy of the Premises and/or Project by Les s ee and/or by Lessee 's
employees, contractors or  Invitees.  If any action  or proceeding  Is brought
against  lessor  by reason of any of the foregoing matters, Lessee shall upon
notice defend the same at Lessee's expense by counsel reasonably
satisfactory  to  Lessor and  Lessor shall cooperate with Lessee in such
defense. Lessor need not have first paid any such claim in order to be defended
or indemnified.

 

8.8

Exemption of Lessor and its Agents from Liability. Notwithstanding the neg lige
nce or breach of this lease by lessor or itsagents, neither lessor nor its

agents shall be liable under any circumstances for: (ii injury or damage to the
person or goods, wares, mercha ndise or other property of lessee, Lessee's
employees, contractors, invitees, customers , or any other person in or about
the Premises, whether such damage or injury is caused by or results from fire,
steam, electricity, gas, water or rain, indoor air quality, the presence of mold
or from the breakage, leakage, obstruction or other defects of pipes, fire
sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures, or from any
other cause, whether the said injury or damage results from conditions arising
upon the Premises or upon other portions of the Building, or from other sources
or places, (ii) any damages arising from any act or neglect of any other tenant
of Lessor or from the failure of Lessor or its agents to enforce the provisions
of any other lease in the Project, or (iii) injury to lessee's business or for
any loss of income or profit the refrom. I nstead , it is intended that

Lessee ' s srecou rse in th e eve nt of s uch da mage s or inju ry be to file a
cla im on t he i ns u ra nce polic y{ie s ) t hat Lessee is required to maintain
pursuant to the

of paragra ph 8.

ilo Provid e Insurance. Le s se e acknowledges that anyfailure on lt s part to
obtain or maintain the Insurance required herein will expose Lessor to

 

risks and  potentialtycause Lessor to incu r costs not contemplated  by this
Lease  ,  the  extent of  which will be  extremely difficult  to
ascertain.  Definitions.

(a} " Premises Partial Dam age" shall mean damage or destruction to the impro ve
ment s on the Premises, other than

(bj "Premises Total Destruction" shall mean damage or destruction to the
improvements on the Premises , other than Lessee owned Alterations and

Utility Installations and Trade Fixtu res, which cannot reasonably be repaired
in 3 months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month' s Base Rent. Lessor shall notify Lessee
In writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Tota l.

(c)"Insured Loss " shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Insta lla tions and
Trade Fixtures, which was caused by an event re quired to be covered by the
insurance described in Paragraph 8.3(a), i rres pective of any deductible
amounts or coverage limits involved.

 

(d)

"Replacement Cost" shall mean the cost to repair or rebuild the improvements
owned by lessor at the time of the oc currence to their condition

existing immediately prior thereto, includlng demolition, debris removal and
upgrading required by the operation of Applicable Re quirement s, and without
deduction

for depreciation.

--------------------------------------------------------------------------------

{e) "Ha zardous Substance Condition" shall mean the occurrence or discovery of a
condition involving the presence of, or a contam ination by1 a Hazardous
Substance, in, on, or under the Premises which requires rest o ra tion .

8.1

I

 

Partial Damage- Insured Loss . If a Premises Partial Damage that is an
Insured  loss occurs, then lessor shall, at Lessor's expense, repair such damage
(but not Lessee's Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as  reasonabty possib andthis Lease shall continue in f
ull force and effect ; prov ide d, however , that Lessee shall, at lessor's
election, make the repair of any damage ordestructton the total cost to repair
of which is $10,000 or less, and, in such event, Lessor shall make any
appllcable insurance proceeds avallable to lessee ona reasonable basis for that
purpose. Notwithstanding the foregoing, lf the required insurance was not in
force or the  Insurance  proceeds are not sufficient to effect such repa
ir,  the  Insuring Party shall promptly contribute the shortage in proceeds as
and when required to complete said re pairs. In the event, however, such
shortage was due to the fact that , by reas.on of the unique nature of the
improvement s, full replacement cost insurance coverage was not commercially
reasonable and available, Lessor shall have no obligation to pay for the
shortage ln Insurance proceeds or

to  fully restore the unique aspects of the  Premises unless Lessee provides
Lessor with the funds to cove r same, or adequate assurance thereof, within 10
bus ness

days following receipt of written notice of such shortage and request therefor.
If Lessor receives said funds or adequate assurance thereof within said 10
business

day period, the party respons ibl e for making the repairs shall complete them
as soon as reasonably possible and this lease sha II remain i full force and
effect. If such funds or assurance are not received, Lessor may nevertheless
elect by written notice to Lessee within 10 days thereafter to: (i) make such
restoration and repair as is commerd a lly reasonable with Lessor paying any
short.age in proceeds , in which case this Lease shall remain in full force and
effect, or (ii) have this Lease terminate 30 days thereafter. Lessee shall not
be entitled to reimbursement of any funds contributed by Lessee to repair any
such damage or destruction.  Premises Partial  Damage due to flood or earthquake
shall be subject to Paragraph 9.3, notwithstanding that there may be some
insurance coverage, but the net proceeds of any  such insurance shall be made
available for the repairs if made by either Party,

8.2Partial Damage- Uninsured Loss . If a Premises Partial Damage that is not an
Insured Loss occurs, unless caused  by a  negligent or willful  act  of  Lessee
{in which event  lessee shall  make the  repa irs  at  Lessee's  expense),
lessor  may either:   (I) repair  such damage
as  soon  as  reasonably  possible  at  lessor's expense  (subject  to reimburs
em ent pursuant to Paragraph 4.2}, in which event this lea se shall continue in
full force and effect, or (ii} terminate this Lease by giving written notice to



I

 

Le ssee within 30 days after recei pt by Lessor of knowledge of the occurrence
of  such damage.  Such termination  shall be effective 60 days following
the  date of  such notice. In the event Lessor elects to terminate this Lease,
Lessee shall have the right within 10 business days after receipt of the
termination notice to give written



notice to Lessor of Lessee 1 s commitment to pay for the repair of such damage
without  reimbursement  from Lesso  r.  lessee sha ll  provide Lessor with said
funds or satisfactory assurance  thereof  within  30 days after  making
such  commitment.  In such  event  this lease  shall continue in  full
force  and  effect, and  Lesso  r shall  proceed to make such repairs as  soon
as  reasonably  possible  after  the  required  funds
are  available.  If  Lessee does  not make  the  required  commitment,  this
lease  .shall terminate as of the date specified in the termination notice.

8.3Total Destruction . Notwithstanding any other provision he reo f, if a
Premises Total Destruction occurs, this Lease shall terminate 60 days following
such Destruction. If the damage or destruction was caused by the gross
negligence or  willful misconduct  of Lessee  ,  Le ss o r shall have the  right
to  recover lessor's damages from Lessee , except as provided in Paragraph 8.6.

 

8.4

Damage Near End of Term. If at any time during the last 6 months of this lease
there is damage for which the cost to repair exceeds one month's Base



I

 

Rent, whether or not an Insured Loss, Le ssor  may  terminate this  Lease
effective 60 days following  the  date of  occurrence  of  such
damage  by  giving a  written termination notice to Lessee  within  30
days  after the  date  of  occurrence  of such  damage.  Notwithstanding
the  forego ing,  if  lessee  at that time  has an  exercisable option
to  extend this Lease or to  purchase the  Prem  ises  ,  then  Lessee may
preserve this Lease  by,  (a) exercising such option  and (b} providing  Lessor
with any shortage



in insurance  proceeds (or  adequate assurance thereof)  needed to  make the  
repairs on or  before the  earlier of {i)  the   date which is 10  business
days  after Lessee 's

receipt of lessor's written notice purportin, to terminate this Lease, or  (ii)
the  day  prior to  the  date upon  which such  option expires.  If  Lessee duly
exer cis es  such option during such period and provides lessor with funds (or
adequate assurance thereof) to cover any shortage In insuran ce procee ds,
Lessor shall, at  Lessor's commercially reasonabl e expense, repair such dam;)ge
as soon as reasonably possible and this Lease sha ll co ntinu e in full force
and effect.  If Lessee falls to  exe rcise such option and provide such funds or
assurance during such  period,  then this  Lease  shall  terminate  on
the  date  specified  In  the  termination  notice  and  Lessee's option shall
be extinguished.

 

8.5

Abate nt of Rent; Lessee's ft(!medies.

(a)Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which lessee's useof the Prem ises is impaired, but
not to exceed the proceeds received from the Rental Value insu rance . All other
obligations of Lessee hereunder shall be performed by Lessee, and lessor shall
have no liability for any such damage, destruction, remed iation , repair or
restoration except as provided herein.

lb) Remedies. Jf Lessor is obligated to repair or restore the Premises and does
not commence,  in a substantial and  meaningful  way, such repair or restoration
within 90 days after such obligation shall accrue, Lessee may, at any time prior
to the commencement of such repair or resto ration, give written notice to
Lessor and to any Lenders of which Lessee has actual notice, of Lessee's
election to terminate this Lease on a date not less than 60 days following the
giving of such notice. If Le ss ee gives such notice and such repair or
restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified In said notice . If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect  "Commen ce"  shall mean  either the unconditional au tho riza tio n of
the preparation of the required plans, or the beginning of the actual work on
the Premises, whichever first occurs.

8.6Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g} or Parag raph 9, an equitable adjustment shall be made
concerning ad vance Base Rent and any other advance payments made by Lessee to
lessor. Lessor shall, in addition, return to  Les see  so  much of Lessee's
Security Deposit as has not been, or is not then required to be, used by Lessor.

 

9.

Real Property Taxes.

9.1[gk2arszhyiqc000003.jpg]De fin ition . As. used herein, the term "Real
Property Taxes " shall include any form of assessment; real estate, general,
special, Of'dinary or extraordinary, or rental levy or tax (other than
inheritance, personal income or estate taxes}; improvement bond; and/or license
fee imposed upon or levied against any legal or equitable interest of Le ss or  
in the Project, Lesso   r1s right to other income therefrom, and/or Lessor's
business of leasing, by any authority having the direct or indirect power to tax
and where the fu nds are generated with reference to the Project add ress . The
term "Re al Property Taxes" shall also include any tax, fee,  levy, assessment
or charge, or any increase there in: (i) imposed by reason of events occurring
during the term  of this Lease, indudlng but  not limited to, a change  in
the  ownership of the Project, (ii} a change in the  improvements thereon,
and/or (iii) levied or asses sed  on machinery or equipment provided  by lessor
to Lessee pursuant  to this  lease. In calculating Real Property Taxes for any
calendar year, the Real Property Taxes for any real estate taxyear shall be
included in the calculation of Real Property Taxes for such calendar year based
upon the number of days which such calendar year and tax year have in common.

ent of Taxes. Except as otherwise provided in Paragraph 10.3, Lessor shall pay
the Real Property Taxes applicable to the Project, and said payments

in the calculation of Common Area Operating Expenses In accordance with the
provis io ns of Paragraph 4.2.

nal Improvements. Common Area Operating Expenses shall not Include Real Property
la xe s spe cified in the tax assessors records and work sheets

 

as being caused by additional improvements placed upon the Project by other
lessees or by Lessor for the exclusive enjoyment of  such other
lessees  .  Notwithstanding Paragraph 10 .2 hereof, Lessee s ha ll, however, pay
to Lessor at the  time
Common  Area  Operating  Expenses  are  payable  under  Paragraph  4.2,  the  entirety
of  any increase in Real Property Taxes if assessed solely by reason of
Alte  ration s, Trade Fixtures or Utility Installations  placed  up on
the  Premises by Le ssee  or  at  Lessee's request or by reason of any
alterations or improvements to the Premises made by Lessor subsequent to the
execution of this Lease by the Parties.

 

10.4

Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable pro portion of the Real



I

 

Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective



valuatio_ns assigned int • asse sso r's work sheets or such other information as
may be rea sonably available , which determination shall be made by

Lessor In good faith. Lasso r's rea£8Ril le &tatai:R=liRitlEIFI l=iero;Ji iR
gee&t fait , liihiilll Be 89RSl1::1!fr•e.

 

10.5

Personal Property Taxes. Lessee shall pay prior to delinquency all ta xes
assessed against and levied upon Lessee Owned Alterations and Utility

Insta llations , Trade Fixtures, furn is hings, equipment and all pers onal
property of Lessee contained in the Prem ises  .  When  possible, Lessee shall
cause  tts lessee Owned Altera tions and Utility Installations, Trade Fixtures,
fu rnis hings , equipment and all other personal property to be assessed and
billed se pa rate ly from the real property of Lessor. If any of Lessee's said
property sha ll be  assessed  with  lessor'  s  real  property, lessee
shall  pay Lessor  the  taxes attributable  to lessee's  property within 10 days
after receipt of a written statement setting forth the taxes applicable to les
see's prope rty.



I

 

Utilities and Services. Lessee shall pay for all water, gas, heat, light, power,
telephone, trash dis posa l and   other utilities and services supplied to the
Premises,



together with any taxes thereon . Notw it hs tand ing the provis ions of
Paragraph 4.2, ifat anytime in Le sso r's re  as  o  n  a b } e.sola
judgment,  Lessor determines that lessee Is using a disproportionate amount of
wate r, electricity or other commonly metered utilities, or that le ssee is
generating such a large volume of tr ash as to

re quire an increase in the size of the trash receptacle and/or an increase in
the number of times per month that It is emptied, then Lessor may increase
lessee 's Base Rent by an amount equal to such Increased costs. There shall be
no abatement of Rent and Lessor sha ll not be liable in any respect whatsoever
for the Inadequacy , stoppage, int rruption or discontinuance of any utility or
service due to riot, st rike, labor disp ute, breakdown, ac c ident , repair or
other cause beyond le sso r's reasonable control or In cooperation with
governmental request or directions.

Within fifteen days of Lessor's written request, Les s ee ag ree s to deliver to
Lessor such information, doc ument s and/or authorization as Lessor needs in
order for Lessor to comply with new or existing Applicable Requirements rela ti
ng to co mmer cial building energy usage, ratings, and/or the reporting thereof.

 

11.

Assignment and Subletting.

 

11.1

Lessor's Consent Required.



I

 

la) Lessee shall  not  voluntarllyor  by  operation  of  law assign  ,
transfer,  mortgage or  encumber (colle  ctive ly,  "as !.ignor  ass ignment  ")
or  subl  et  all or  any part of Lessee 's intere st in this Lease or in the
Premises without Le ssor's prior written consent ., which shall not be
unreasonably withheld and further defined below.



(b)Unless Lessee is a corporation and its stock is publicly traded on a national
stock exchange, a change in the control of Lessee sha ll constitute an

--------------------------------------------------------------------------------

assignment requiring consent. The t ransfer , on a cumulative basis, of 25% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.

(c)An assignment or sublettlng without consent shall, at Lessor's option, bea
Default curable after notice per Paragraph 13.l (d),  or  a  noncurable  Breach
without the necessity of any notice and grace period. If Lessor elects to treat
such unapproved assignment or subletti ng as a noncurab le Brea ch, Lessor may e
it her :{i) terminate th is Lease  , or  (ii) upon 30 days written  notice ,
increase  the monthly Base  Rent to 110% of the  Base Rent then in
effect.  Further,  in the  event of such  Breach and rental adjustment, (i) the
purchase price of any option  to  purchase the  Premises  held  by  Lessee
shall  be  subject to  similar adjustment  to  1100/4 of  the  price previously
in effect, and (ii) all ffxed and non-fixed rental adjustments scheduled during
the remainder of the Lease term  sha ll  be  increased  to 110%  of
the  scheduled adjusted rent .

 

(d)

lessee's remedy for any breach of Paragraph 12.1 by Les s or shall be limited to
compensatory damages and/or injunctive relief.

{fl Lessor may reasonably withhold consent to a proposed assignment or
subletting if lessee is in Default at the time consent is requested,

(gl   Notwithstanding the foregoing,  allowing a de  minimis portion  of
the  Premi se s, ie. 20  s quare feet or less , to  be  used  by a  third party
vendor in co nnec tion with the Installation of a vending machine or payphone
shall not constitute a subletting,

 

11.2

Terms and Conditions Applicable to Assignment and Subletting.

{a)     Regardless of Lessor   1s consent, no assignment  or subletting sha ll :
(i)  be effective wit hout  the  express written assumption by such assig
nee  or sublessee of the obligations of Lessee under this Leas e, (ii) release
Lessee of any obligations he reu nde r, or (iii) alter the prima ry liability of
Lessee for the payment of Rent or for the performance of any other obligations
to be performed by Lessee,

(b)Lessor may accept Rent or performance of Lessee's obligations from any person
other than Lessee pending approval or disapproval of an ass ig nmen t. Neither a
delay in the approval or disapproval of such assignment nor the acceptance of
Rent or performance shall constitute a waiver or estoppe l of Lesso r's right to
exercise its remedies for Lessee's Default or Breach.

 

(c)

Lessor's consent to any assignment or subletting shall not constitute a consent
to any subsequent assignment or subletting.

Id} In the event of any Default or Breach by Lessee, lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
lessee's obligations under this lease, including any assignee or sublessee,
without first exhausting Lesso r's remedies against any other person or entity
responsible therefor to Lessor, or any security held by Lessor.

(e) Each request for consent to an assignment or subletting shall be in writing
, accomP<tnied by information re le vant to Lessor's dete rminati o n
as  to  the financial and operational responsi bility and appropr iate ness of
the proposed assignee or suble ss ee, including but not limited
to  the  intended  use and/or  required modification of the Premises, if any,
together with a fee  of  $500 as consideration  for lessor' s  considering
and  processing  said request.  Lessee agrees to provide  Lessor wlth such other
or addlttonal information and/or documentation as may be reasonably req ue sted.
(See also Paragraph 36)



I

 

(f} Any assignee of, or  su  essee under , this lease shall, by reason of
accepting such assig nment. entering into such sublease, or entering  into
possessio n of the Premises or any portion the reof, be deemed to have ass umed
and agreed to conform and comply with each and every term, covenant, condition
and obligation herein to be observed or performed by Lessee during the term of
said assignment or sublease, other than such obligations as  are  contrary
to  or inconsistent  with provisio ns of an assignment or sublease to which Les
so r has s peci fically consented to in writing.



 

11.3

Additional Terms and Conditions Applicable to Subletting. The following terms
and conditions shall apply to any subletting by Le ssee of all or any partof

the Premises and shall be deemed included in all subleases under this Lease whe
t he r or not expressly incorporated there in:

(a] lessee  hereby assigns  and transfers to  Lessor all  of  Le
ssee  's  interest in all  Rent payable  on  any sublease, and lessor  may
collect such  Rent and  apply same toward Lessee'  s  obligations  under this Le
ase ; provided, however ,  that until a Breach shall occur In  the  performance
of  Lessee's ob ligations  ,  Lessee may collect said Rent.  In  the  event
that  the amount  collected  by  lessor  exceeds
lessee's  then  outstanding  obligations  any such  excess
shall  be  refunded  to  Lessee.  l es sor  shall not, by reason
of  the  foregoing or  any assignment  of such  sublease,  nor by  reason
of  the  collection of  Rent, be  deemed liable to  the  sub lessee  for any
failure of Lessee to perform and comply with any of  Lessee's obligations  to
such  sublessee.  Lessee  hereby irrevocably  authorizes and  directs  any
such  su blessee  ,  upon  receipt  of a written notice from Lessor stating that
a Breach exist s in the performance of Lessee 's ob ligatio ns under this lea se
, to pay to Lessor all Rent due and to become due

under the sublease. Sublessee shall rely upon any such notice from les so r and
shall pay all Rents to Lesso r without any obllgation or right to inquire as to
whether

such Breach exists, notwithstanding any claim from Lessee to the contrary.

{b) In the event of a  Breach  by  lessee  ,  Lessor  may, at  its  op
tion,  require  sublessee to  attorn  to Lessor,  in which  event Lessor
shall  undertake  the obligations of the subl esso r under such sublease from
the time of the exercise of sa id  option  to the expiration  of such sublease;
provided, however,  Lessor shall  no t  be liable for any prepaid rents or
security de posit paid by such sublessee to such sublessor or for any prior De
fau lt s or Breaches of such sub lessor.

(c} Any matter requ ir ing the consent of the sublessor under a sublease shall
also require the consent of Lessor .

tdl No subtessee shall f urthe r assign or sublet all or any part of the Pre
mises w it ho ut le ssor's prior written consent.

{e)  Lessor shall deliver a copy of any notice of Default or  Breach  by Lessee
to the  sublessee, who shall have the  right to cure the  De fa ult  of Le s
see  within the grace period, if any, specified In such notice. The sublessee
shall have a right ofreimbursement and offset from and against Les s ee for any
such Defaults cured by

[gk2arszhyiqc000004.jpg]le ssee.

e ach; Re medies .

It; Brea ch. A " Defau lt" Is defined as a failure by the Le sse e to comply
with or perform any of the terms. covenant s, co nditions or Rules and

Regulations  under  thi5 Lease.  A "Breach "  is defined  as  the  occurrence
of  one  or  more  of the  following  Defau lts ,  and  the   failure of  Lessee
to  cure such  Default within any applicable grace period:

(a) The vacating of the Premises where the coverage of the property insurance
described in Paragraph 8.3 is jeopardized as a result thereof, or without
providing reasonable assurances to minimize potential



I

 

vandalism. For the avoidance of doubt, Lessee's vacating of the Premises or
cessation of operations in the Premises shall not constitute a Default so long
as Lessee complies with the other terms of this Lease.



 

(b)

The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third

party, when due, to provide reasonable evidence of insurance  or surety  bond,
orto  fulfill any  obligation  under this  Lease  which  endangers  or
threatens  life or property, where such failure continues for a period of 3
business days following written notice to lessee . THE ACCEPTANCE BY LESSOR OF A
PARTIAL PAYMENT OF RENT OR SECURITY DEPOSIT SHALL NOT CONSTITUTE A WAIVER OF ANY
OF LESSOR'S RIGHTS, INCLUDING LESSOR'S RIGHTTO RECOVER POSSESSIDN OF THE
PREMISES.

(cl The failure of Lessee to allow Lessor and/or its agents access to the
Premises as required by and in accordance with this Lease or



I

 

the commisslon of waste, act or acts constituting public or private nuisance ,
artd/or an illegal activity on the Premises by lessee, where such actions
continue for a period of 3 business days following written notice to Lessee. In
the event that Lessee commits waste, a nuisance or an illegal 21ctivity a second
time then , the Lessor may elect to treat such conduct as a non-curable Breach
rather than a Default.



Id)The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements as required by the terms of

this Lease, (ii) the service contracts as required by the terms of this Lease,
(iii) the rescission of an unauthorized assignment or suble tti ng, (iv) an

Estoppel Certificate or financial statements, {v} a requested subordination,
{vii evidence concerning any guaranty and/or Guarantor as required by this
Lease.

(vii) any document requested under Paragraph 41, (viii) material safety data
sheets (MSDS), or (ix} any other documentation or information which Lessor may
reasonably require of Lessee under the terms of this Lease, where any such
failure continues for a period of 10 days following written notice to Lessee.

{e} A Default by lessee as to the terms, covenants, condi tions or provisions of
this Lease , or of the rules adopted under Parae:raph 2.9 hereof, other than
those described in subparagraphs 13.l(a), (bl, (c) or {d), above, where such
Default continues for a  period of 30  days after  written  notice;
provided,  however, that if the nature of Lessee's Default is such that more
than 30 days are reasonably required for its cure, then  it shall  not be
deemed  to be a Breach  if Lessee commences such cure within said 30day period
and thereafter diligently prosecutes such cure to completion.

(fl The occurrence of any of the following events: (I) the making of any general
arrangement or assignment  for the benefit  of cred  ito  rs;  (ii} becoming a
"debtor" as defined in 11 U.S.C. § 101 or any succe ssor  statute thereto
(unless,  in the  case of a  petttion filed  against lessee  , the  same is
dismissed within  60 days); (iii) the appointment of a trustee or receiver to
take posse-ssion of substantially all of lessee's assets
located  at  the  Premises or  of  Lessee's interest  in this  Lease, where
possession is not restored to Lessee within 30 days ; or (iv) the attachment,
execution or other judicial seizure of substantially all of Lessee's assets
located at the

Premises or of Lessee's interest in this Lease, where such seizure is not
discharged within 30 days; provided, however, in the event that any provision of
this subparagraph is contrary to any applicable law, such provision shall be of
no force or effect, and not affect the validity of the remaining provisions.

(g) The discovery that anyfinancial statement of Les s ee orof any Guarantor
given to Les sor was materially false.

{h) If the performance of Lessee's obllgations under this lease is
guaranteed  :  (i} the  death of a Guarantor, (ii) the  termination  of a
Guarantor's liability with respect to this Lease other than in accordance with
the terms of such guaranty, llil) a Guarantor's becoming Insolvent or the
subject of a bankruptcy filing, (iv) a Gua ranto r's refusal to honor the
guaranty, or {v) a Gua rantor 's breach of its guaranty obligation on an
anticipatory basis, and Lessee's failure, wlt hin 60 days following written
notice of any such event, to provide written alternative assurance or security,
which, when coupled  with the  then existing resources of Lessee, equals or
exceeds the combined financial resources of Lessee and the Guarantors that
existed at the time of execution of this Lease.

13,2 Remedies. If Lessee fails to perform any of its affirmative duties or
obliga tio ns , within 10 days after written notice (or in case of an emergency
, without

notice), lessor may, at its option, perform such duty or obligation on lessee's
behalf, including but not limited to the obtaining of reasonably
required  bonds, insurance policies, or govemmental licenses, permits or
approvals.  lessee shall  pay to Lessor an amount equal to 115% of the  costs
and expenses incurred by Lessor in such performance upon receipt of an invoice
therefor. In the event of a Bre-ach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach:

(a)Terminate Lessee's right to possession of the Premises by any lawful means ,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor. In such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;

 

(ii)

the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the

amount of such rental loss that the lessee proves could have been reasonably
avoided; (iii) the worth at the  time of award of the  amount by which
the  unpaid rent for the balance of the term after the time of award exceeds the
amount of such rental loss that the lessee proves could be reasonably avoided;
and (iv) any other amount necessary to compensate Lessor for all the detriment
proximately caused by the lessee's failure to perform its obligations under this
Lease or which in the ordinary

--------------------------------------------------------------------------------

course of things would be likely to result theref rom , including but not
limited to the  cost of  recovering  possession  of the  Premises, expenses
of  reletting, including necessary renovation and alteration of the Prem ises
,  reasonable attorneys'  fees, and  that  portion
of  any  leasing  commission  paid  by  Lessor  In  connection  with  this Lease
a ppHcable to the unexpired  term of  this Le ase .  The  worth at the time
of  award of the  amount referred  to in  provision  (Iii)
of  the  immediate  ly  preceding sentence shall be computed by discounting such
amount at  the discount  rate of the  Federal Reserve  Bank of
the  District  within  which  the  Premises  are  located  at  the time of award
plus one percent. Efforts by Lessor to mitigate damages caused by
Lessee's  Breach of thls  lease shall  not  waive Lessor's  right to  recover
any  damages to which Lessor is otherwise entitled. If termination of this Lease
Is obtained through the provisional remedy of unlawful deta iner 1 Lessor shall
have the right to recover

In such  proceeding any  unpaid Rent and  damages as are  recoverable  t here
in, or  Lessor  may reserve  the  right to  recover all or any  part
thereof  in  a separate suit.  If a

notice and grace period required under Paragraph 13.1 was not previously given,
a notice to pay rent or q uit1 or to perform or quit given to Lessee under the
unlawful detainer statute shall also constitute the notice required by Paragraph
13.1. In such case, the applicable grace period required by  Paragraph 13.1and
the unlawful detainer statute shall run concurrently, and the failure of Lessee
to cure the Default within the greater of the two such grace periods shall co ns
titute both an unlawful detainer and a Breach of this Lease entitling Lessor to
the remedies provided for in this Lease and/or by said statute.

(b)Continue the Lease and Lessee ' s right to possess io n and recover the Rent
as it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of  a  receiver  to  protect the  Lessor's interests,  shall not
constitute  a termination of the lessee's right to possession.

(cJ  Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the  state wherein the  Premises are locat ed . The
expiratio n or termination of this lea se and/or the termination of Lessee's
right  to  posses.sion shall not  relieve  Lessee from liability under any
indemnity provisions of this lease as to matters occurring or accruing during
the term hereof or by reason of lessee's occupancy of the Premises.

 

13.3

fnduc2ment Recapture. Any agreement for free or abated rent or other charges,
the cost of tenant improvements for lessee paid for or performed by

Lesso r, or for the giving or paying by lessor to or for Lessee of any  be
retroactively recaptured by Lessor upon a Breach. The acceptance by Lessor of
rent or the cure of the Breach which initiated the operation of this paragraph
shall not be deemed a waiver by Lessor of the provisions of this paragraph
unless speclffcally so stated in writing by lessor at the time of such
acceptance.

13.4late Charges. Lessee hereby acknowledges that late payment by lessee of Rent
will cause Lessor to Incur costs not contemplated by this lease , the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be Imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 days after such amount shall be due, then,
without any

requ irement for notice to Lessee, Lessee shall immed iate ly pay to Lessor a
one-time la t e c ha rge equal to 10% of each such overdue amount or $100,
whk:hever is greater . The parties hereby agree that suchlate charge represents
a fair and reasonable estimate of the costs Lessor will incur by reason of such
late payment.

Acceptance of such late charge by Lessor shall in no event const1tute a waiver
of Lessee's Default or Breach with respect to such overdue amount, nor prevent
the exercise of any of the other rights and remedies granted hereunder. In the
event that a late charge is payable hereunder, whether or not collected, for 3
consecutfve installments of Base Re nt, then notwithstanding any provision of
this Lease to the contra ry, Base Rent shall, at Lessor 's o ption, become due
and payable quarterly in advance.

 

13.5

Interest. Any monetary payment due Lessor hereunder, other than late charges,
not received by Lessor, when due shall bear interest from the 31st day

after it was due. The interest ("Interest") charged shall be computed at the
rate of 10% per annum but shall not exceed the maximum rate allowed by law.
Interest Is tpotential late charge provided for in les sor.

be performed by Lessor. For purposes of this Paragraph, a reasonable time shall
in no event be less than 30 days after receipt by Lessor, and any lender whose
name and address shall have been furnished to Lessee in writing for such
purpose, of written notice specifying wherein such obligation of Lessor has not
been performed; provided, however, that if the nature of lessor's obligation is
such that more than 30days are reasonably required  for its  performance, then
Lessor shall not  be in breach if performance is commenced within such 30 day
period and thereafter diligently pursued to completion.



I

 

(b) Performance by lessee on Behalf of Lessor. In the event that neither Lessor
nor Lender cures said breach within 30 days after receipt of said notice,



or if having commenced said cure they do not diligently pursue itto completion,
then Lessee may elect to cure said breach at lessee's e)(pense and offset from
Rent

115 % of the a,,wal and re.a, s Ralale cost to perform such cure, provided
however, that such offset shall not exceed an amount equal to the greater of one
month's Base Rent or the Security Deposit, reserving Lessee's right to
reimbursement from lessor for any such expense in excess of such offset. lessee
shall document the cost of said cure and supply said documentation to Lessor.



I

 

Con demnation . If the Premises or any portion thereof are taken  under
the  power of  eminent domain or  sold under  the threat of  the  exercise of
said  power (collectively "Condemnation"),  thls Lease  shall terminate
as  to  the  part  taken  as of  the  date
the  condemning  authority  takes  title
or  possession,  whichever  first  occurs. If more than 10% of the floor area of
the Unit , or more than 25% of the parking spaces is taken by Condemnation,
Lessee may, at Lessee's option , to be exercised in



writing within 10 business days after Lessor shall have given Lessee written
notice of such taking  lor in the  absence of  such  notice, within  10  days
after the condemning authority
shall  have  taken  possession)  terminate  this  Lease  as  of  the date
the  condemning  authority  takes such  possession.  If  lessee does
not  terminate this Lease in accordance with the foregoing, this lease shall
remain In full force and effect as to the portion of the Premises remaining,
except that the Base Rent shall

be reduced in proportion to the reduction in utility of the Premises caused by
such Condemnation. Condemnation awards and/or payments shall be the property of
Lessor, whether such award shall be made as compensation for diminution in value
of the leasehold, the value of the part taken, or for severance damages;
provided, however, that lessee shall be entitled to any compensation paid by the
condemnorfor Lessee's relocation expenses, loss of business goodwill and/or
Trade Fixtures, without regard to whether or not this Lease is terminated
pursuant to the provisions of this Paragraph. All Alterations and Utility
Installations made to the Premises

by Lessee, for purposes of Condemnation only, shall be considered the property
of the Lessee and lessee shall be entitled to any and all compensation which is
payable therefor. In the event that this lease is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises c used by such
Condemnation.

 

15.

Brokerage Fees.

15 l AdditioAal CDA1mi55lon In .addition to t.1:le pa)<R'lentr ov ad p:rm,aRtto
14rasrapb l 10 abg•ra, I osror agrees that• (a) if Lonee ewrciser any Option,
{b} if Lonee or am,1one affiliated witb I osseo acq11lres from I essor ?N/
rights to the Brernisss orotber  premises owned blf  I error and
located  witl:iin the  Project  c) if  I essee remains in possession of the
Premises, with  the  consent  of I essor;  after the  expiration  of this  I
ease  cc,d)  it  Base  Rent is increased,  mhetber bv aareernent or operation of
an escab:ttoo cla11se herein, then I essor shall pay Brokers a fee in accordance
with the tee scbed,,le of the Brokers in effect at the time the 1 ease was

 

15 2 AH l ■AipdoA of OhHptions Am,r b:n;er or transferee g,f Lea:sor's interest
in this I ezse shall be doomed to ba1re ass11med I error's obligation
bere11r:,der Amkerr shall be third party beneficiaries
of  the  provisions  of  Daraenpbs  1  10, 15  22  and  31  If I essoc £ails
to  pay to  Brokers  am/ amo,mts  d,,ear  andforbrokerage feilE pertaining tg
tl:lis Lean ,ul:lsan dYe, 1il:len Gr:sl:i awe11Rtc shall ?:GGFI re lntonu;1i In
additien, if Len;rbilr :t;g pay anv awn,:Rtc :to Lecseo•r iroker ucl:lan dYa,
L.a;ne's Broker may a?Ad urritton n;tica tg I rror and Leccea of cir'.R faHt rm
-nd If I escor hi's to pily ,, 1c:h ar::nc11nt; wi:thin l D d.ar;r af:ter nid
notim, t arcee shall pay raid

l!RPAiar to its Broker end offset w+ amo,rntr aeainst Rent In addition, I
en:ee'r Srokur sbal' be deemed to be a third party beneficiaPf of aR•/
commirrioA agreernert

entered into by and½c behueeo I essocand I error'r Broker for the limited
p11rpose of crllectine ?Pl/ brokerage fee rn1ced

15.3 Representations and Indemnities of Broker Relationships. Lessee and lessor
each represent arid warrant to the other that it has had no dealings with any
person, firm, broker, agent or finder (other than the Brokers and Agents, if
any} in connection with this Lease, and  that  nooneother than said  named
Brokers and Agents is entitled to any commission or finder's fee in connection
herewith. lessee and Lessor do each hereby agree to indemnify, protect, defend
and hold the other harmless from and against liability for compensation or
charges which may be claimed by any such unnamed broker, finder or other similar
party by reason of any dealings or actions of the indemnifying Party, including
any costs, expenses, attorneys' fees reasonably incurred with respect thereto.

 

16.

Estoppel Certificates.

(a)Each Partv (as "Responding Party' ) shall within 10 business days after
written notice from the other Partv (the "Requesting Party") execute,
acknowledge and dellver to the Requesting Party a statement in writing  in form
similar to the  then  most current  "Estoppel Certificate"  form published  BY
AIR CRE, plus such additional information, confirmation and/or statements as may
be reasonably requested by the Requesting Party.

 

(b)

If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 business day period, the Requesting Party may

execute an Estoppel Certificate stating that: (i) the Lease is in full force and
effect without modification except as may be represented by the Requesting
Party, (ii) there are no uncured defaults in the Requesting Party's performance
, and (iiiJ if Lessor is the Requesting Party> not more than one month's rent
has been paid in advance. Prospective purchasers and encumbrancers may rely upon
the Requesting Party 's Estoppel Certificate , and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate. In
add itio n, Lessee acknowledges that anyfailure on its part to provide such an
Estoppel Certificate will expose Lessor to risks and potentially cause Lessor to
incur costs not contemplated by this Lease, the extent of which wlll be
e>:tremely difficult to ascertain.

Accordineht sho11ld the  I essee fail to  exec,:te  andlocdelhcer  a
ceq,1ested  Fstoppel Certificate in  a tirnelv fashion the  monthly  Base Rent
shall  ho 21,tomattcally Increased  witbrn1t anv req11icernent foe notice to  I
essee  h¥ an amount eq:,al to10% oftbe then existing Base  Rent oc
$100  whichever is greater toe cemaindecof  the I ease TheDartias agreetl:lat
s11rb increase in Bare Rent rapmlieAtr fair and masonable mn,pensation for the
additional risk,lcosts tl:iat Le;sgrmill inc::r bv ruson of

I essee     1 s fail11re   to   pt01dde the Fstoppel Certificate   S11cb
increase in Bart Rent shall in no eveotconstit11te .a waiver of I essee's
Oe£a11ltcr Breach uritb respect to the

failr ire to provide the Fstoppel Certificate nor pre11ent the exercise of any
of the other rights a ad remedies granted here• mdec

(c)If Lessor desires to finance, refinance, or sell the Premises, or any part
thereo f, Lessee and  all Guarantors shall within 10 days after written  notice
from Lessor deliver to any potential lender or purchaser designated by Lessor
such financial stat ments as may be reasonably required by such lender or
purchaser, induding but not limited to Lessee's financial statements for the
past 3 years. All such financial statements shall be received by Lessor and such
lender or purchaser in confidence and shall be used only for the purposes herein
set forth.

 

17.

Definition of Lessor. The term "Lessor" as used herein shall mean the owner or
owners at the time in question of the fee title to the Premises, or, If this is
a sublease, of the lessee's interest in the prior lease. In the event of  a
transfer of Lessor's title or Interest in the  Premises  or this lease, lessor
shall deliver to  the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Upon such transfer or assignment and delivery
of the Security Deposit, as aforesaid, the prior Lessor shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor.

 

--------------------------------------------------------------------------------

 

Subject to the foregoing, the obligations and/or covenants in this Lease to be
performed by the Lessor shall be binding only upon the Lessor as hereinabove
defined .

 

 

18.

Severability. The invalidity of any provision of this Lease, as determined by a
court of competent jurisdiction, shall In no way affect the validity of any
other provision hereof.

 

 

19.

Days. Unless otherwise specifically indicated to the contrary, the word "days"
as used In this lease shall mean and refer to calendar days.

20.Limitation on Uabllity. The obligations of Lessor under this lease shall not
constitute personal obligations of Lessor, or its partners, members , directors,
officers or shareholders, and Lessee shall look to the  Premises, and to no
other assets of lessor, for the satisfaction of any liability of Lessor with
respect to this Lease, a_nd     sha II not seek recourse against Lessor's
partners , members, directors, officers or shareholders, or any of their
personal assets for such satisfac tion .

 

21.

Time of Essence. Time is of the essence with respect to the performance of all
obligations to be performed or observed by the Parties under this Lease.

22.No Prior or Other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding  shall
be  effective.  Lessor and  Lessee  each represents and warrants
to  the  Brokers  that it has made, and 1s relying solely upon, its own
investigation as to the nature, quality, character and financial responsibility
of the other Party to this Lease and as to the use, nature, quality and
character of the Premises. Brokers have no responsibility with respect thereto
or with respect to any default or breach hereof by either Party.

 

23.

Notices.

23.1Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person {by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service E>:press Mail, with postage prepaid, or by facsimile transmission, or by
email, and



I

 

shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted at Paragraph 58 adiaGoRtto a P>i:t';',
,i9Aat11F1 OR



shall be that Party's address for delivery or mailing of notices. Either Party
may by written notice to the other specify a different address for notice,
except that upon Lessee's taking possession of the Premises, the Premises shall
constitute lessee's address for notice. A copy ofall notices to Lessor shall be
concurrently

nsmitted to such party or parties at such addresses as Lessor may from time to
time hereafter designate in writing.

 

23.2

te of Notice. Any notice sent by registered or certified mail, return receipt
requested, shall be deemed given on the date of delivery shown on the

or if no delivery date is shown, the po.stmark thereon. If sent by regular mail
the notice shall be deemed given 72 hours after the same is addressed as

required herein and ma ile d with postage prepaid. Notices delivered by United
States Express Mail or overnight courier that guarantees ne)(t day delivery
shall deemed given 24 hours after delivery of the same to the Postal Service or
courier. Notices delivered by hand, or transmitted by facsimile transmission or
by email shall be deemed delivered upon actual receipt. If notice is received on
a Saturday, Sunday or legal holiday, it shall be deemed received on the next
business day.

23.3Options. Notwithstanding the foregoing, in order to exercise any Options
(see paragraph 39), the Notice must be sent by Certified Mail (return receipt
requested), Exp ress Mail (signature req uire d), courier (signature required)
or some other methodology that provides a receipt establishing the date the
notice was received by the lessor.

 

24.

Waivers.

 

(a)

No waiver by Lessor of the Default or Breach of any term, covenant or condition
hereof by Lessee , shall be deemed a waiver of any other term,

cove nant or condition hereof , or of any subsequent Default or Breach by Lessee
of the same or of any othe r term, covenant or condition hereof. Lessor's
consent to, or approval of, any act shall not be deemed to render unnecessary
the obtaining of Lessor's consent to, or approval of, any subsequent or similar
act by Lessee, or be construed as the basis of an estoppel to enforce the
provision or provisions of this Lease requiring such consent.

 

(b)

The acceptance of Rent by Lessor shaH not be a waiver of any Default or Breach
by Lessee. Any payment by Lessee may be accepted by Lessor on

account of monies or damages due Lesso r, notwithstanding any qualifying
statements or conditions made by Lessee in connection therewith, which such
statements and/or conditions shall be of no force or effect whatsoever unless
specifically agreed to in writing by Lessor at or before the time of deposit of
such payment.

(c)THE PARTIES AGREE THAT THE TERMS OF THIS LEASE SHALL GOVERN WITH REGARD TO
ALL MA TTERS RELATED THERETO AND HEREBY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS INCONSISTENT WITH THIS LEASE.

l5 Cis,lvnrns Posautlnglhe Natum Df a Rn! Estate Aoeno, Ralativnd:ilp

(a}     Wh■R &RtflFiRg iRte a Qiss11ssieR     itR a Fliliill &,ta1'ia ageRt
regaFdiAg a Faal fil&:liat■1'ir:.R&aetlen, a bHSGilF er be&&H ,ho1,1ld irel'f1
the   gutsa1'i wRden;taAd

•1:iat rpe gf agliiRC'l i:elaUonchip OF r::1pr1c1Rtat;ioR It Ras •••ith tRe
ageRt or:; JB,tRtc iR the tFaR&a&t:IGilR L.eccer:; ais:1d L.eccee asJmg,ecledge
beiA& ad••iHd Jl/tl:iu iFgken iA thic tFaRca,ticn, ac follcwr•

Ii) !@& lU's 1,9eJ1tf. P es!!er's ag9Rt wRBer a llstiAg agreefflert it the
bessoraets as the age111tfertl;te bessar en!:, Q bessor's age At or swl:!ageAt

utRe fella ulAg affirR1a e eBlieatier::i,• tJ:,e '"'9,; A fidweiaP, etu sf
utR1est &il r:■, 1n1'iogrit;, hol'lestu ilRet le•;alv,i iR 9ealiRgs \I it:h the
be&&er. W t e J.95See &IQ9 ttla l.1i"G&9r' !a) Qilie:ent e11u,ir;o s,f ea" nable
,kllls ilRB eare in por:f.EIFFF1aR,e gf tho ageRt', dutiar; (I;) Ad 1:t,. gf
i:,gRoct an& fair dealiRg ?Rd 8""" f:.iitl:i (sl A dw:t;i 1'ie dic,l?Go all
ta,tc kRo,uR W tl:io agent watoi:iallva cting tl:,a ••alwa 'ii'IF dociFilbllity
gf tRe pFoperty tRat aFo not kRg11cn to, or:uitl:iiR the diligoRt at:teRt:IQR
and

obrePcticn of, the Parties AA asent ic not obli5ated to re:1011 to either Party
any confidential infuctRation obtained from tbe other Party111hich doer not
imrohre the affirmatiue d1,ttes set forth above

Iii) lessees 4gent Ao agent cao agree to act as ageot Inc the I essee oolv IP
these sit•,atioos the ageot Is not the I essor s ageol  e>ICD  i£ h1; agreement
the agent mat; recebie compensation tar seprices rendered either In fs1!1 or In
part from tbe  I essac  An agent  actin& onlu foe  a I essee  basthe  following
atfinnatt:ee ob!lgations To the I essee• A fid1ician1 d11b1of 11trnoct care
intesdty booarty and \olptty in dealings 1uitbtbe I essee I? the f erree andtbe
I error- (a) Dilieentexeccise of rearonable skillc and cam in
pcdormance  oftbe  agent's d11ties  (h  A dtW/ of honest  and fair dealing and
gogd  faith  Jc) A d1rtytodlsclose all £acts knoum to the agent rnateriallv
affecting the ml11e or desirability of the property that are not knoum to or
within the di/igent attention and obseoration of the Parties

An aggnt ic not gbligated to Fe11&12I to elti:,gr Party any COARdontial
ii:ifcrma:tign obtaiRed trnr:s:i the ,othu Party which does not in11ol1re the
af:fii:r:Rati>re d:1tiec sot forth

 

(ii9 1gent Reorerentfnq Roth C error and/ erree A real estate agent, either
acting direrth/ or thro1rgh  OP8  or  more  associate licenses,  can  legal  be
theasent of both the I essor and the I essee in a transaction b11tonly with the
knowledge and mnsent of both the I essar and tbe I essee In a d11al aeency
sitr1ation

the agent hu the fQUomiR8 affirrAatiuo obligation, to botl:i tl:,e Leuor and
the  I usoa• (al A tid, "iaP/ dirty of :rtmost care,  intogi:iP;. bone&ti{
and  le-pit/ In the  deannas wltb eitl:ier I error or the I essgg (b) Other
duties to  the  I eccor and  thg  I essee  as stated  above  in
s11bpangnphc  (ii or pi)  !r  representtne  both  I escor and  t eccee,  the
asent  mav  not, u•itbcrrt  the  express permission  of the  
respacti,,e  Darty  dicclose tg  the  other Party mnfidentiaf  information,
incl11dine   b1¢ not  limited to   bets relating

to eitbet I essee's or f
essar's:financial  position  motivations  ba,:gainiog  position  or  other
personal Information  that may imp?Ct  rent  inch1ding  I
essor's  willingness  to accept a  rent  lacs  tbn  tho  listins  mqtor  1
esreo's 'l'illinenus  to  pay  rnt   g:reaterthan  tho  rent cffeccd  
The  ■bou4  d11tier cf  the  agent  In a  r:caal estate tnncactioR   do not
reli9'•e a I esscr or I essee from the rucponsibility to protect their own
interests I error and f essee sbo1rld cai:ef,1lb; read all asreemertc to ass11re
that they adcq1rateb12vpress their 11ndtITbndine  of the  transaction    0  real
esbte  agent is a  person qrralified  to ad,,ice abo11t  real estate    If
leeal  or  tax  advice is desired consr1lt

a Mmpatar:it prof.9rsigRal !lgtl:, L.o"or and L.essae ,t.1011ld rti:gr::igly
sar:i,idgr obtairiRgtax 1dvi,e fi:oR' a WA'lpit0Rt r-rofauional bgc21.1ce tl:ie
fede1al and ,tat& taK corsoq11en,or gf a t anca,Hor car be rnmplex and et11iye,t
t;g ,h2A89

,bJ Brokers hmm no responsibilit¥witl:i cecpect to am/ dehtllt or breach hereof
byeitber Party lhe Parties ■e me that nolanm,it m otl:,,r legal



'"'*'

 

proceeding imrohdng anv breach ofd11ty error orcm\ssioo cehting to this I ease
m;ay be bro11gbt against Broker mace than one -;ear aftortbe Start Date and
tb;at  the liabilit;c linch,diAg ,g1.1rtand attorAeyc' koc), of iilR'f
irokerwlth r-ospect to anv s11cli lau" rit andtor: leoal pmreediRS shall Rot
eMcoad ♦hik e F@ceitsod by S'lch Broker p11i:a;112nt to this I earn; prmrid:d,
ho1e1e1•oi; tRat the tore5oin9 liR2itation or ea,h liimker's li2bilibJ shall
ciot be applk;able to an•/ grosr nee;lisenco oi: willf1il r:niccond• ,ct of fl
icb Broker



Ii.} besc;,r ?Rd busoo agF0S ta i @Rt:iP(ta lli:elsai:c ac "CeRfidel'l il" ii'RJ
&er:RFR 1Ri,at:ioR gr iAfBFRl!a eR Ri"@R 9Fgkai. that is GBA51Sered br GUQl:ti
Par-tyto tic con£id@Rtial

26. No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
ln the event that Lessee holds over, then the Base Rent shall be increased to
150% of the Base Rent applicable immediatety preceding the e,cpiratton or
termination. Holdover Base Rent shall be calculated on monthly basis. Nothing
contained herein shall be construed as consent by lessor to any holding over by
Lessee.

27, Cumulative Remedies.  No remedy or election hereunder shall be
deemed  exclusive but  shall, wherever  possible, be cumulative with all other
remedies at  law or in equity.

28.Covenants and  Conditions;  Construction  of Agreement.  All  provisions of
this  Lease to  be observed  or  performed  by  Lessee are   both  covenants
and  conditions. tn construing this Lease, all headings and titles are for the
convenience of the Parties only and shall not be considered  a  part of  this
Lease.  Whenever  required  by the context, the singular shall include the
plural and vice versa.  This Lease shall  not  be  construed  as
if  prepared  by one  of the  Parties, but  rather according  to  its fair
meaning as a whole, as if both Parties had prepared it .

29.Binding Effect; Choice of Law. This Lease shall be binding upon the parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located. Any litigation between the
Parties hereto concerning this Lease shall be initiated in the county in which
the Premises are located.

 

30.

Subordination; Attornment; Non Disturbance.

30.1Subordination. This Lease and any Opt1on granted hereby  shall  be  subject
and  subordinate  to  any  ground  lease, mortgage,  deed of  trust, or  other
hypothecation or security device Icollectively,  "Security  Device"),  now
or  hereafter  placed  upon  the  Premises,  to  any  and  all advances  made
on  the  security thereof, and to all renewals, mod ifications , and extensions
thereof.  lessee agrees  that the holders  of any  such Security  Devices  (in
this  Lease together  referred  to  as  "Lender") shall have no liability or
obligation to perform any of the obligations of Lessor under this
Lease.  Any  Lender  may elect to  have  this Lease  and/o  r any  Option
granted hereby superior to the lien of its Security Device by giving written
notice thereof to Lessee  ,  whereupon this Lease  and  such  Options
shall  be  deemed  prior  to  such Security De vice , notwithstanding the
relative dates of the documentation or recordation thereof.

--------------------------------------------------------------------------------

30.2Attornment. In the event that Lessor transfers title to the Premises , or
the Premises are acquired by another  upon the foreclosure or  termination of a
Security Device to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attorn to such new owner, and
upon request, enter Into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the elect1on

of the new owner, this Lease will automatically become a new lease between
lessee andsuch new owner, and (ii) Lessor shall thereafter be relieved of any
further

obligations hereunder and such new owner sha!I assume all of Lessor's
obllgations, except that such new owner shall not: (a) be liable for any act or
omiss ion of any prior lessor or with respect to events occurring prior to
acquisition of ownership; (b) be subject to any offsets or defenses wh ic h
lessee might have against any prior lessor, (c) be bound by prepayment of more
than one month's rent, or (d) be liable for the return of any security deposit
paid to any prior lessor which was not paid or

credited to such new owner.

30.3Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee 's subordination of this Lease shall
be subject to receiving a commercially reasonable non•disturbance agreement (a
"Non-Disturbance Agreement") from the lender which Non-Disturbance Agreement
provides that Lessee's possession of the Premises, and this Leas e, including
any options to extend the term hereof, will not be disturbed so long as Lessee
is not in Breach hereof and attorns to the record owner of the Premises.
Further, within 60 days after the execution of this Lease, Lessor shall, if
requested by Lessee, use its commercially reasonable efforts to obtain a No
n-Distur bance Agreement from the holder of any pre•existing Security Device
which is secured by the Premises. In the

 

96467811689that  L    or  is unab toprov ide   the    Non-Disturbance Agreement
within said 60 days,  then Lessee  may, at Lessee's option, directly contact
lender and attempt e   r the execution and delivery of a Non-Disturbance Agre e
ment.

[gk2arszhyiqc000005.jpg],:;? Self-Executing. The agreements contained in this
Paragraph 30 shall be effective with out the execution of any further documents
; provided, however, that, upon written request from Lessor or a Lender in
connection with a sale, financing or refinancing of the Premises, Lessee and
Lessor shall execute such further writings as may be reasonably required to
separately document any subordination , attornment and/or Non-Disturbance
Agreement provided for herein.

 

 

31.

Attorneys' Fees. If any Party or Broker bring s an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare right s

he re under, the Prevailing Party (as hereafter defined) in any such proceeding,
action, or appeal thereon, shall be entitled to reasonable attorneys' fees. Such
fees may be awarded in the same suit or recovered in a separate suit , whether
or not such action or proceeding is pursued to decision or judgment. The term,
"Prevailing   Party" shall include, without limitation , a Party or Broker who
substantially obta in s or defeats the relief so ught , as the case may be,
whether by compromise, settlement, judgment, or the abandonment by the other
Party or Broker of its claim  or defense.  The attorneys'  fees
award  shall  not be  computed in accordance with any court fee schedule, but
shall be such as to fully re imbur se all attorneys' fees reasonably inc urred .
In addition, Lessor shall be entitled to attorneys' fees, costs and expenses
incurred In the preparation and service of notices of Defau lt and consultations
in conn ecti on therewith, whether or not a legal action is subsequentty
commenced in connection with such Default or resulting Breach ($200 is a
reasonable minimum per occurrence for such services and consultation).



I

 

Lessor's Access ; Showing Premises; Repairs. Lessor and Lesso r's agents shall
have the right to enter the Premises at any time, in the case of an emerge ncy,
and otherwise at reasonable times after 24 hours prior notice for the purpose of
showing the  same to prospective  purchasers,  or le nde rs,, and





I

 

making such alterations, re pair s, Improvements
or  additions  to  the  Premises  as  Lessor  may deem  necessary or  desirable
and  the  erecting,  using  and  maintaining  of uti lities, services, pipes and
conduits through the Premises and/or  other  premises  as long as  there is  no
material adverse  effect on  Lessee's  use  of  the  Premises.  All such
activities shall be without abatement of rent or  liability to  Lessee.  Lessor
and  Lessor's agents shall have the right to enter the Premises at any
reasonable times after 24 hours prior notice to Lessee, during the last nine (9)
months of the Term, to show the



Premises to prospective tenants.

33.Auctfons. Lessee shall not conduct, nor permit to be conducted, any auction
upon the Premises without Lessor's prior written consent. Lessor shall not be
obllgated to exercise any standard of reasonableness in determining whether to
permit an auction.



l

 

Signs. Lessor may place on the Premises ordinary "For Sale" signs at anv time
and ordinary "For Lease" signs during the last 6 months of the term hereof.
Except fo r.o rdinary "For Sublease" signs which may b. e placed only on _th e  
rem ises,   Lessee shall not place any sign upon the  Project without Lessor's
prior written consent ,



which shall not be unreasonable withheld, conditioned, or delayed. All signs
must comply with all Applicable Req uirements .

35.Termination; Merger.  Unless specifically stated  otherwise  in  writing by
Lessor,  the  voluntary  or other  surrender of this  Lease
by  Lessee,  the  mutual  termination or cancellation hereof, or a termination
hereof by Le s so r for Breach by Lessee, shall automatically terminate any
sublease or lesser estate in the Prem ises ; p rovided , however, that Lessor
may elect to continue any one  or  all  existing subtenancies.  lessor's
failure  within  10  days  following any  such  event  to  elect
to  the  contrary  by writte n notice to the holder of any such lesser interest,
shall constitute Lessor ' s election to have such event constitute the
termination of such Inte rest.

 

36.

Consents. All requests for consent shall be in writing. Except as otherwise
provided herein, wherever in this Lease the consent of a Part y is required to
an act by

f or for the other Pa rty, such consent shall not be unreasonabty wit hheld
,  conditioned or  delayed.  Lessor's actual reasonable  costs and expenses
(including  but  not limited to arch itects' , attorneys', engineers' and other
consultants' fees) incurred in the consideration of,  or  response  to,
a  request  by Lessee  for  any Lessor  consent, including but not limlted
to  consents to  an
assignment,  a  subletting  or  the  presence  or  use  ofa  Hazardous  Substance,
shall  be  paid  by  Lessee  upon  receipt of  an invoice and  sup
porting  documentation  therefor.  Lesso   r's  consent to  any act, assignment
or  subletting  shall  not  constitute  an ackno wledgment   that no Default or
Breach by Lessee of this Lease exists,  nor shall  such consent  be deemed
a  waiver of  any then existinc  Default or  Breach, except as  may
be  otherv.1ise speclfically  stated in writing by Lessor at the time of such
consent. The failure to specify herein any particular condition to Lessor's
consent shall not preclude the imposition by Less o r

at the time of consent of such further or other conditions as are then
reasonable with reference to the particular matter for which consent is being
given. In the event

that either Party disagrees with any determination made by the other hereunder
and reasonably req ue sts the reasons for such dete rmina tio n, the determining
party shall furnish its reasons in writing and in reasonable detail within 10
business days following such request.

i:7 Guar,ntor

37 1 Execution Tbs G11arantocs if ?P'/ shall each exec11te a e112ranty in tbe
form most recently p11b!ished 8¥ AIR CRF

37  2  Oef,a  ■lt It shall  consttt,,+e  a Peta, rlt oftbe  I essee 1£ any
G1rarantor£ails or  refi1ses  ,,pan ceq,restto  provide•  (a) evidence
of  tbe  exeC'1tion  of  the   e11araoty iRGl 1diRgtbe 111tbci:itl/ of the parb/
rigAine AA Gi111i:1Atoc's behalftg gbUeato ti111ranto as:id iR the cace of a
mi:porete Gin:ai:.m:tor, a certified cop.,-/ eta i:esolr.,t:ign of itr boar:d of
directors 111tborizine the rAakiRS of nicb e111ran:b;, (h)
c,1rizmt  ftnanci1I  statements,  is)  ar  Estoppal  Gertificate,  or  (d)  writwn
confirmation  tbattbe 9111renb/  is rtill in effect

 

38.

Quiet Possession. Subject t.o payment by lessee of the Rent and performance of
all of the covenan ts , conditions and provisions on Les s ee's part t.o be
observed and performed under this Lease , Lessee shall have quiet possession and
quiet enjoyment of the Premises during the term hereof.

 

 

39.

Options. If Lessee is granted any option, as defined below, then the following
provisions shall apply.

39.1Definition . "Option° shall mean : (a) the right to extend or reduce
the  term of or  renew this Lease or  to extend or reduce the  term of or renew
any lease that Lessee has on other property of Lessor; (b} the right of first
refusal or first offer to lease either the Premises or other property of lessor;
le) the right to  purchase, the right of first offer to purchase or the right of
first refusal to purchase the Premises or other property of Lessor.

39.2Options Personal To Original Lessee. Any Option granted to Lessee in this
Lease ls personal to the original Lessee, and cannot be assigned or exercised by
anyone other than said original lessee and only while the origin al lessee is in
full possession of the Premises and, if requested by Lessor, with Lessee
certifying that Lessee has no intention of thereafter assigning or subletting.

39.3Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Le ase, a late r Option  cannot be exercised  unless
the  prior Options have been validly exercised.

 

39.4

Effect of Default on Options.

 

(a)

Lessee shall have no right to exercise an Option : Ii) during the period
commencing with the giving of any notice of Default and continuing until said



I

 

Default is cvred, (ii) during the  period  of time any Rent  is unpaid
{without  regard to  wheth er notice thereof  is given  Lessee), or  (iii)
during the   time lessee  is in Breac  h of this Le ase ., GilF (he) In +Ra
uueAt that L.urroo ha, QeR siuer:, a :;,r FROF'i nc;,th;:o, gf cgpar?Jto
Default, whether :;,r not the i;)afa, lltr aP1 cwrod, "'r.,,:ing tho 1;;, FRonth
peFigd i A::1ediatal11 pre,mdiAS ti:10 atiordse gftho OptioR



{b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lesse e's inability to e,cercise an Option
because of the provisions of Par graph 39.4(a).

(cl An Option shall terminate and be of no further force or effect,
notwithstanding Lessee's due and timely exercise of the Option, if, after such
exercise



I

 

and prior to the commencement of the extended term or completion of the
purchase, (i} Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof) and such
failure to pay Rent is not cured within the applicable cure period or (ii) if
Lessee commits a Breach of this Lease.



 

40.Sea.irlty Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Le ss ee,
its agents and invitees and their property from the acts of third parties.

41.

I

 

Reservations. lessor reserves the right: (i) to grant, without the consent or
Joinderof Lessee, such easements, rights and dedications that Lessor deems
necessary, {ii} to cause the recordation of parcel maps and restrictions, and
(iii} to create and/or install new utility raceways , so long as such easements,
rights, dications, maps, restrictions, and utility raceways do not unreasonably
interfere with the use of the Prem ise s by Lessee . Lessee agrees to sign any
documents reasonably requested by Lessor to effectuate such rig hts , and
Lessee's actual reasonable costs and expenses (including attorneys' fees)
incurred in the consideration or signing of such documents shall be paid by
Lessor upon receipt of an invoice and

supporting documentation therefor.

 

42.

Performance Under Protest. If at anytime a dispute shall arise as to any amount
or sum of money to be paid by one  Party to the  other under the  provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment "under protest" and such payment sha ll not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to Institute suit for recovery of such sum . If it shall be adjudged
that there

 

n  on the  part of said  Party to  pay such sum  or any  part thereof,
said  Party shall  be entitled to  recover such  sum or so much there
of  as  it  was not

--------------------------------------------------------------------------------

A Party who does not initiate suit for the recovery of sums paid "under protest"
within 6 months shall be deemed to have waived its right to

 

 

 

43.

Authority; Multiple Parties; Execution.

(a ) If either Party hereto ls a  co rporation, trust,  limited liability
company, partnership, or  similar entity, each ind iv idua l executing this
Lease on  behalf of such entity represents and warrants that he or she is duly
authorized to exe cute and  deliver  this Lease
on  its  behalf.  Each  Party  shall, within  30 days  after reque st, deliver
to the other Party satisfactory evidence of suc h aut hor it y.

 

(a)

If t his Lease is executed by more than one person or entity as "Lessee", each
such person or entity shall be jointly and severa lly liable hereunder . It is

agreed that any one of the named Lessees shall be empowered to execute any
amendment to this Lease, or other document ancillary thereto and bind all of the
named lesse es, and Lessor may rely on the same as if all of the named lessees
hadexecuted such doc ument .

{c) This lease may be executed by t he Parties in counte rpar ts, each of which
shall be deemed an original and all of which togethe r shall constitute one

and the same instrument.

 

44.

Conflict. Any conflict between the printed provisions of this lease and the
typewritten or handwritten provisions sha ll be controlled by the typewritten or
handwritten provisions.

 

 

45.

Offer. Preparation of this Lease by eit he r party or their agent and submission
of  same to the  other Party  shall not  be  deemed an  offer to  lease  to
the  other Party. This Le ase is not Intended to be binding until executed and
delivered by all Parties hereto.

 

 

46.

Amendments. This Lease may be modified only in writing, signed by the Parties in
interest at the time of the modification. Ac lang as t l:!e 1 ele net ateriall\

,Rango bH H a'c e91igai:igni; Rara n'i'lu, benH agroe. to Jl,e ,w,R FOHvnalil&
nen Rl!Ginot.1pt i:J11iHlific1tionr to tt:11& baa&o J& ay be p,aronabl, FO"WiFoS
bi a Lendor

1 iA coAAGr.ticq 1uith tl:n obtaining of RCFFRil fiRaRcing or i:ofin11=11,iR:li
cf the ProPli&Q&

47. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
TRIAL BY JURY IN Al,['{ ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING
OUT OF THIS AGREEMENT.

 

48. Arbitration of Disputes. An Addendum requiring the Arbitration of all
disputes betwee n  the  Parties and/or Brokers arising out  of this
Lease  attached to this Lease .

 

49.

Accesslblllty; Americans with Disabilities Act.

 

(a)

The Premises:

isj i not

; ,J_i have  not undergone an inspection  by a Certified  Access Specialist
(CASp).  Note: A Certified  Acce ss  Specialist (CASp) ca n inspect  the subject
premises and determine whether  the subject  premises comply  with  all
of  the  applicable  construction-related accessibility
standards  under  state  law. Although  state  law does  not require a CASp
inspection of the subject premises, the commercial property owner or lessor may
not prohibit the lessee or tenant from obta ining a CASp inspection of

the subject premises for the occupancy or potential occupancy of the lessee or
tena nt , if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to

correc t violations of construction-related accessibility standards within the
premises.

have undergone an inspection by a Certified Access Spedallst (CASp) and it was
determined that the Prem ises met all applicable construction-related
i!lCCessibillty standards pursuant to California Civil Code §55.51 et seq.
Lessee acknowledges that it received a copy of the inspection report at least 48
hours prior to executing this Lease and agrees to keep suc h report
confidential.

have undergone an ins pection by a Certified Access Specialist (CASp) and it was
determined that the Premises did not meet all applicable construction-related
accessibility standards pursuant to California Civil Code §55.51 et seq. Lessee
acknowledges that it received a copy of the inspection report at least 48 hours
prior to executing this Lease and agree s to keep such report confidentlal
except as necessary to complete repairs and corrections of violations of
construction related accessibility sta ndards .

In the event that the Premises have been Issued an inspection report by a CASp
the lessor shall provide a copy of the disability access inspection certificate
to Lessee within 7 days of the execution of this lease .

ib) Since co mp liance with the Amer ica ns with Disabilities Act (ADA) and
other state and local acces si bi lit y statutes are dependent upon Lessee's
specific use of the Premises, Lessor makes no warranty

or representation as to whether or not the Premises comply with ADA or any
similar legislation. In the  event that Lessee's use of the Premises requires
modifica tions or additions to the Premises In order to be in compliance with
ADA or other accessibility statutes , lessee agrees to make any such necessary
modifications and/or additions at Lessee's expense.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSEIIIT THERETO. THE PARTIES HEREBY AGREE TI!AT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE TI!E INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO TI!E
PREMISES.

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY AIR CRE OR BY ANY
BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF TI!IS
LEASE OR THE TRANSACTION TO WHICH IT RELATES. TI!E PARTIES ARE URGED TO:

1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.

2 . RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF
THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE
POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, TI!E
STRUCTURAl INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS,
COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE
PREMISES FOR LESSEE'S INTENDED USE.

WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTI!ER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH TI!E LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.

 

 

The parties  hereto have executed this Lease at  the   place an    on the  dates
spec1 d above their respective signatures.(:;/'/

On     2—13-19

--------------------------------------------------------------------------------

A I R CR:

OPTION{S) TO EXTEND

STANDARD LEASE ADDENDUM

 

D ed:February 13, 2019

By and Between

Lessor:Lundy Associates. LLC

 

Lessee:

Qui c kL o g i c Corporation,  a  Delaware   corporation,   which   is   doi
ng   business in Ca l i f or ni a as Delaware Ouicklogic Corporation

 

PropertyAddress:2220   Lundy   Avenue,San Jose, Ca l i f o r ni a

(s tree t address, city, state , zip)

 

Paragraph: -"'5'"'4,..._  

 

A. OPTION(St TO EXTEND:

lessor hereby grants to Lessee the option to extend the term of this Lease for l
-- add iti o na l 3 6 -- month period(s) commencing when the prior

term expires upon each and all of the following terms and conditions:

 

fi) In ordl!!!r to exercise an option to extend, Lessee mustgtve written notice
of such election to lessor and Lessor must receive the same at least --'9 _

but not  more than       12months prior to  the  date that the option  period
would  commence, time being of th e  essence.  If  proper no tifica tion  of
the  exerc ise of an option Is not give n and/or rece ived, such option shall
automatically expire. Options (lf there are more than one ) may only be
exercised consecutively.

 

(ii)

The provisions of paragraph 39, Including those relating to lessee's Default set
forth in paragraph 39.4 of th is Leas e, are conditions of th is Option.

 

(iii)) Except  for  the  provisions of this  Lease granting an  optio n
or  options to  extend  the  term,  all of  the  terms and conditions of  this
Lease except where specifically modified by th is option shall a pply.

liv) This Option is personal to the original Lessee , and ca nno t be assig ned
or exe rcised by a nyone other than said or iginal Lessee and only while the
original lessee is in full possess ion of the Premises and without the intention
of therea fte r ass ig ni ng or suble tting.

 

 

(v)

The monthly rent for each month of the option period shall be calculated as
follo ws, us ing the method{s) indicated below:

 

{Check Method(s) to be Used and Fill in Appropriate ly)

 

Co,t ofllol•s Adj11otA1o•tl•IICOI "I

OR ,f::ill iA COi a Dat0t)•

 

 

Con"IA=l'irt) tor (Fill in I lrbar Orea)•All Items (1982 1981 100) herein
reterred to u "CRI"

 

 

 

 

 

 

CPI 11 (• 1111, ••

 

 

b+he rAontl:1ly S?Se Pont pavable IA ac::cor:daAco with paragraph 0 I a of thir
0ddonduA:1 rhall bg calc11lated ar foll01ers• the Bass PoAt &et forth IR
paragraph

1 i sf '.'iRB 111 asl:!eBI l:ease, sl=lall l:ie FRYltiplled b, a fraGt:ieR 'libs
R UR1'ii1Fatar sf hish shall L;s 'liha CPI ef tl::ie saleRdar FtlBFlt:h ::!
ffl8Fl1'il=ls i,,rier te tRs FRenth •I &pil&i ail in paragraph o. 1 !   abeu,
d   riRg     hish the a&ijbl&tn:ient iii te tak& o#a,t, ,nd tl:ie deAe>FRiAator
sfwl:iiwh 1,hall b.   t • CPI of tl:t1 calei:,dar JROAth •ttRlaR le a FRantl::ic
FJriorts

 

(cglect ORe}•

the first msnth of tha torw of tl:tit Laara a& set forth iR paragraph l 3
(11Base A1oRth") or•     ' (lzill iA Other "iilua 1>1oRtl:l")•The sttm co
calc11latcd dull COR&titi,tc tRc ROW s:AOAthi\• iilase Rant hos:ouRdu, b11t iR
RO ouoAt, dnll iRf c::cb ROW FROAU:1111 Bass RcAt bo lcu tRaA tl::la iilace Rant
pa•1abla for the FR?n:tR irPtRediatsl,, precoding tbs r:er:it adj,1EtA:1eAt

 



I

 

aIA tfc:la e• e1t1tthe CQFRpila en and,(sr publi.;atien af tRe GPI sl::iall he
,raRsJerreEf 1:e an, et:l=lsrge erAFRental dep;utFRSRt er bwi:;at1 ei:ageR1ir
ersRall l!le clicceAtim1ed, tReA the i1=1do11 n:10,t r1oarly tho nFRe J£   tl:io
(;Ill rl:iall be :1•t• d to 1;1akQ c1.1ch •alc1.1latleA   Ir tho e••cntthatthlil
Pai:t:icr cannet agrao OR ,,1,h JltorAa ••lil ir::icflilx, tbaA the rRattn rball
be GI tbmittscl fur dccirii;:A to thil l\rRaricaR A rbitrat:ioR Association iA
1c,012;h Rea 111itR tl:to then ri lies of nicf ernciattor aRef tho docirioA of
tba arbitrators shall ba biAdiAS 1:pan the partier Tho co,t of Eiilicf
Arbitnrtion rhall be paid eq1,ally bvtha Dartior



 

• 11.

a.



--------------------------------------------------------------------------------



Market Rental Value Adjustment(s) (MRV)

On (Fill In MRV Adjustment Date(s)) 4 / 15 /2 02 4 the Base Rent shall be
adjusted to the ' Market Re ntal Value" of the property as follows:

 

1)

Four months prior to each Market Rental Value Adjustment Date described above,
the Parties shall attempt to agree upon what the new MRV will be

on the adjustment date . If agreement cannot be reached, within thirty days,
then:

 

(a)lessor and Lessee shall immediately appoint a mutually acceptable a ppra ise
r or broker to  establish the  new MRV within  th e next 30 days.  Any asso ciat
ed costs will be split equally between the Parties, or

(b)Both lessor and Lessee   s hall eac   h immed iat e ly ma ke a reasonable
determination of the MRV and s ubm it such determ ina tion1   in writing, to
arbitration in acco rdance with the following provis io ns:

 

(i}     Within 15 days thereafter, Lessor and Lessee shall each select an
independent third partyappraiser or: J   ; broker ("Consu lta nt 11 • check one)
of their choice to act  as an  arbitrator (Note: the  parties may  not select
either of the  Brokers that wasinvolved  in  negotiating  the  Lea  s e}
.  The   two arbitrators so appointed shall immediately select a third mutually
acceptable Consultant to act as a third arbitrator.

(ii)The 3 arbi trator s sh a l l within 30 days of the appo i ntment of the
third arbitrator reach a decision as to what the actual MRV for the Premises is
, and whether Less or's or Le ss ee 's s ubmitted MRV Is the closest thereto.
The de cisio n of a majority of the arbitrators shall be binding on the Parties.
The submitted MRV which is determined to be the closest to the actual MRV shall
thereafter be used by the Parties.

(iii))    If either of the  Partie s fails to appoint an arbltrator
within  the  specified  15 days, the  arbitrator timely appointed  by one   of
them shall  rea c h a decision on his or her own, and said decision shall be
binding on the Part1es.

(Iv) The entire cost of such arbitration shall be paid by the party whose
submitted MRV is not selected, ie. the one that Is NOT the closest to

the actual MRV.

 

2)When determining MRV, the les sor, Lessee and Consultants shall co nside r the
t er ms of comparable market transactions which s hall include, but not limited
to, rent , rental ad justme nts, abated rent, lea se term and financ ial
condition of te nants .

 

3)

Notwithstanding the foregoing, the new Base Rent sha ll not be Jess than t he
rent payab le for the month Immediately preceding the re nt adjustment.

 

 

b.

Upon the establishment of each New Market Rental Va lue ;

 

 

1)

the new MRV will become the new "Base Rent" for the purpose of calculating any
further Adjustments, and

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

ADDENDUM TO STANDARD INDUSTRIAL COMMERCIAL MULTI-TENANT LEASE-NET

 

 

THIS ADDENDUM ("Addendum") is made by and between LUNDY ASSOCIATES , LLC, a
California limited liability company ("Lessor"), and QUICKLOGIC CORPORATION, a
Delaware corporation ("Lessee"), to be part of the certain  AIR
Standard  Industrial/Commercial Multi-Tenant  Lease - Net dated _, 2019 (the
"Lease Form") between Lessor and Lessee concerning the Premises located at 2220
Lundy Avenue, San Jose,  Santa Clara County, California. Lessor and Lessee agree
that, notwithstanding anything to the contrary set forth in the Lease Form, the
Lease Form is hereby modified and supplemented as set forth below. All terms
with initial capital letters used herein as defined terms shall have the
meanings ascribed to them in the Lease Form, unless specifically defined herei
n. In the event of any conflict between the terms ofthe Lease Form and the terms
of this Addendum , the terms of this Addendum shall govern. The Lease Form and
the Addendum shall be collectively referred to as the "Lease".

 

 

50.

Rent Schedule. Lessee shall commence paying Base Rent under the Lease on the
Commencement Date, subject to abatement as set forth below.

 

 

Period

Monthly Base Rent

4/15/19 to 4/14/20

$31,413.20

4/15/20 to 4/14/21

$32,379.76

4/15/21 to 4/14/22

$33,351.15

4/15/22 to 4/14/23

$34,351.69

4/15/23 to 4/14/24

$35,382.24

 

 

•

Notwithstanding the foregoing, so long as Lessee shall not then be in default
beyond applicable notice and cure periods, Lessee shall be entitled to a full
abatement of Base Rent for the following periods of the  Term: 9/15/19 to
10/14/19, and 9/15/20 to 10/14/20.

 

 

 

51.

Agreed Use; Hazardous Substances  Disclosure.  Lessee may  use  the Premises for
general  office,  research and development, laboratory, light manufacturing,
warehouse, and shipping and receiving, and ancillary uses related thereto, and
for no other purpose. Lessee's use of the Premises shall be in compliance
with  all Applicable Requirements. Prior to executing this Lease (or
concurrently with the execution  of the Lease), Lessee has completed, executed
and delivered to Lessor a Hazardous Substances  Disclosure  Certificate
("Initial Disclosure Certificate"), a fully completed copy of which is attached
hereto as Exhibit A to this Addendum and incorporated herein by this reference.
The completed Hazardous Substances Disclosure Certificate shall be deemed
incorporated into this Lease for all purposes, and Lessor shall be entitled  to
rely fully on the information contained therein. Lessee represents that, as of
the Commencement Date, the list of Hazardous Substances attached as Schedule 1
to the Initial Disclosure Certificate is a complete list of all Hazardous
Substances that will be brought onto the Premises, and accurately represents the
quantities of such Hazardous Substances to be brought onto the Premises.

 

 

 

52.

HVAC Maintenance. Notwithstanding anything to the contrary in the Lease Form,
Lessee shall, at Lessee's sole cost and expense, maintain the HVAC system
serving the Premises with a licensed HYAC contractor selected by Lessee. Lessee
shall provide Lessor with a copy of the HVAC maintenance contract for Lessor's
reasonable review and approval. Lessor and/or Lessor's representative shall have
the right to enter the

 

 

Premises twice a year to inspect the HVAC system.

--------------------------------------------------------------------------------

 

 

53.

Management Fee. Notwithstanding anything to the contrary in the Lease Form, any
property management fee charged by Lessor to Lessee as a Common Area Operating
Expense shall not exceed four percent (4%) of the annual Base Rent payable under
the Lease.

 

 

 

54.

Audit of Common Area Operating Expenses. In the event Lessee disputes the amount
of the Common Area Operating Expenses set forth in a statement (each, a
"Statement") delivered by Lessor to Lessee, Lessee shall have the right, but not
more frequently than once during any calendar year, at Lessee's cost, after
thirty  (30) days prior written notice to Lessor, to have Lessee's authorized
employees or agents insp ect, at Lessor's office (or Lessor's property manager '
s office) during normal business hours, Lessor's books, records and supporting
documents concerning the Common Area Operating Expenses set forth in such
Statement; provided, however, Lessee shall have no right to conduct such
inspection, have an audit performed by the Accountant as described below, or
object to or otherwise dispute the amount of the Common Area Operating Expenses
set forth in any such Statement, unless Lessee notifies Lessor of such objection
and dispute , and completes  such inspection,  and commences any audit within
four (4) months immediately following Lessor's delivery of the particular
Statement in question (the "Review Period"); provided, further, that
notwithstanding  any  such  timely objection, inspection and/or audit, and as a
condition precedent to Lessee's exercise of its right of objection, dispute ,
inspection and/or audit as set forth in this Section 54, Lessee shall not be
permitted to  withhold payment of, and Lessee shall timely pay to Lessor, the
full amounts as required  by the provisions of this Lease in accordance with
such Statement. However, any such payment made by Lessee may be made under
protest pending the outcome of any audit which may be performed by the
Accountant as described below.  In connection with any such inspection by
Lessee, Lessor and Lessee shall reasonably  cooperate  with each other so that
such inspection can be performed pursuant to a mutually acceptable schedule, in
an expeditious manner and without undue interference with Lessor's operation and
management of the Building. If  after  such inspection and/or request for
documentation, Lessee still disputes the amount of the Common Area Operating
Expenses set forth in the Statement, Lessee shall have the right, within the
Review Period, to cause an independent certified public accountant which is not
paid on a contingency basis and which is  mutually approved by Lessor and Lessee
(the "Accountant") to commence an audit of Lessor's books and records pertaining
to Common Area Operating Expenses to determine the proper amount of the Common
Area Operating Expenses incurred and amounts payable by Lessee for the calendar
year which is the subject of such Statement. Such audit by the Accountant shall
be final and binding upon Lessor and Lessee. If  Lessor and Lessee cannot
mutually agree as to the identity of the Accountant within ninety (90) days
after Lessee notifies Lessor that Lessee desires an audit to be performed, then
the Accountant shall be one  of  the  "Big  4" accounting firms, which is not
paid on a contingency basis and which is selected by Lessee and reasonably
approved by Lessor. If such audit reveals that Lessor has over-charged  Lessee,
then within thirty  (30) days  after the results of such audit are made
available to Lessor,  Lessor shall reimburse  to Lessee the amount  of  such
over-charge. If the audit reveals that the Lessee was under-charged, then within
thirty (30) days after the results of such audit are made available to Lessee,
Lessee shall reimburse to Lessor the amount of such under­ charge. Lessee agrees
to pay the cost of such audit unless it is subsequently determined that Lessor's
original Statement which was the subject of such audit was in error to Lessee's
disadvantage by five percent (5%) or more of the total Common Area Operating
Expenses which was the subject  of such audit.  The  failure  of Lessee to
object to any Statement and/or have the Accountant commence the audit as
described above prior to the expiration of the Review Period shall be
conclusively deemed Lessee's approval of the  Statement  in question and the
amount of Common Area Operating Expenses shown thereon. In connection with any
inspection and/or audit conducted by Lessee pursuant to this Section 54. Lessee
agrees to keep, and to cause all of Lessee's employees and consultants and the
Accountant to keep, all of Lessor's books and records and the Lin
fonnation  pertaining thereto and the results thereof, strictly confidential,
and on therewith, Lessee shall cause such employees, consultants and the
Accountant to execute such reasonable confidentiality agreements as Lessor may
require prior to conducting any such inspections and/or audits.

 

 

 

55.

Condition of Premises. Notwithstanding anything to the contrary in the Lease
Form, Lessor shall deliver all Building systems serving the Premises, including
without limitation, the electrical, plumbing, fire sprinkler, lighting, HVAC,
loading doors, and sump pumps, if any, to Lessee in good working condition, and
Lessor warrants

 

--------------------------------------------------------------------------------

 

the same for the first sixty (60) days of the Term. Upon receipt of written
notice from Lessee that any Building system is defective during such 60-day
period, Lessor shall repair the same, at Lessor's cost.

 

 

 

56.

Tenant Improvements. Lessee shall be entitled to a one-time tenant improvement
allowance (the "Tenant Improvement Allowance") in the amount ofup to Twenty-Four
Thousand One Hundred Sixty-Four and 00/100 Dollars ($24,164.00) (based on$ 1.00
per square foot in the Premises) to reimburse Lessee for the costs relating to
the initial design and construction of Lessee's improvements which are
permanently affixed to the interior of the Premises (other than specialty
equipment or improvements) for which Lessee shall be solely responsible for cost
thereof) (the "Tenant Improvements"). Lessee, through a contractor reasonably
acceptable to Lessor, shall construct the Tenant Improvements, and there shall
no supervision or construction management fee charged by Lessor. In no event
shall Lessor be obligated to make disbursements pursuant to this Section 56 in a
total amount which exceeds the Tenant Improvement Allowance. Lessee shall not be
entitled to receive any cash payment or credit against Rent or otherwise for any
portion of the Tenant Improvement Allowance which is not used to pay for the
Tenant Improvement Allowance Items (as such term is defined below).
Notwithstanding anything to the contrary contained herein, any portion of the
Tenant Improvement Allowance remaining after the date that is eighteen (18)
months after the Commencement Date shall be forfeited by Lessee and, consistent
therewith, shall not be available for use by Lessee, and Lessor shall have no
further obligation to pay the same. Lessee may use the Tenant Improvement
Allowance for Lessee's hard and soft construction costs, including without
limitation, architect fees, permits, materials, labor and improvements to the
Premises (the "Tenant Improvement Allowance Items"). The Tenant Improvements
shall be constructed in accordance with Section 7.3 of the Lease Form. Lessor
shall disburse the Tenant Improvement Allowance upon completion of the Tenant
Improvements and Lessee's submission to Lessor of lien waivers from the
contractor and its sub-contractors, and delivery of final permits and a
certificate of occupancy. At Lessee's election, such balance of the Tenant
Improvement Allowance may be paid in the form of a credit against Base Rent.

 

 

 

57.

Reduction of Security Deposit.

(a)Notwithstanding anything to the contrary provided herein, so long as Lessee
is not in default of Lessee's obligations hereunder beyond applicable notice and
cure periods, and so long as Lessee has a positive EBITDA margin over the prior
two financial quarters (as evidenced by financial statements delivered
by  Lessee  to Lessor at least five (5) business days prior to the first day of
the month in which the abatement is to occur), the amount of the Security
Deposit listed in Section 1.7(c) of the Lease Form shall be amended and reduced
by an amount equal to Thirty Seven Thousand Four Hundred Eighty and 37/100
Dollars ($37,480.37) on the first day of the 25th month of the Term. At Lessor's
election, such reduction may be given to Lessee in the form of a  credit against
Rent for the 25th month of the Term.

(b)Notwithstanding anything to the contrary provided herein, so long as Lessee
is not in default of Lessee's obligations hereunder beyond applicable notice and
cure periods, and so long as Lessee has a positive EBITDA margin over the prior
two financial quarters (as evidenced by financial statements delivered  by
Lessee to Lessor at least five (5) business days prior to the first day of the
month in which the abatement is to occur), the amount of the Security Deposit
listed in Section l.7(c) of the Lease Form (as such amount may already be
reduced during the 25th month of the Term in accordance with the terms of
Paragraph 57(a)) shall be amended an amount equal to Thirty Seven Thousand Four
Hundred Eighty and 37/100 Do ($37,480.37) on the first day of the 37th month of
the Term. At Lessor's election, such reduction may be given to Lessee in the
form of a credit against Rent for the 37th month of the Term, and after such
reduction, the Security Deposit shall equal Thirty Seven Thousand Four Hundred
Eighty and 47/100 Dollars ($37,480.47) for the remainder of the Term. For the
avoidance of doubt, in the event the Security Deposit is not reduced during the
25th month pursuant to Paragraph 57(a), Lessee shall still be entitled to a
$37,480.37 reduction in the Security Deposit during the 37th month of the Term
pursuant to and in accordance  with the terms and conditions of this Paragraph
57(b).

 

 

58.

Notices and Rent Payments. All notices given under the Lease shall be sent to
Lessor and Lessee at the following address:

 

 

--------------------------------------------------------------------------------

Lessor:

 

Lundy Associates, LLC 4 Navajo Place

Portola Valley, CA 94028 Attention: Patty Turnquist

 

Lessee:

 

The Premises

 

 

All payments of Rent and payment of the Security Deposit shall be made by wire
transfer to Lessor pursuant to the wiring instructions for Lessor's bank (First
Republic Bank), which may be changed by Lessor on no less than thirty (30) days'
written notice to Lessee.

 

 

59.

Option to Extend. Lessee shall be granted one (1) option to extend the lease for
an additional three (3) years, in accordance with the terms and conditions of
that certain AIRCR Option To Extend - Standard Lease Addendum attached to the
Lease Form.

 

 

 

60.

Lessor Insurance. In addition to the insurance listed in Section 8 of the Lease
Form, Lessor may, at Lessor's option, carry earthquake insurance and flood
insurance in such commercially reasonable amounts as is customary for office bui
Idings similar to the Building within the geographic area of San Jose,
California, and Lessee shall reimburse Lessor for the cost of such insurance as
additional Rent.

 

 

 

61.

Assignment and Subletting. The following provisions shall be added to Section 12
of the Lease Form:

 

A.Recapture Right. ln the event Lessor's consent is required for the sublease or
assignment  of  any  portion of the Premises under the Lease, and Lessee
requests such consent from Lessor to sublease or assign any portion of the
Premises at any time during the Term, as may be extended, Lessor shall have the
right to recapture such applicable portion of the Premises, and terminate the
Lease as to such applicable portion of the Premises. Landlord shall have no
recapture rights for a transfer pursuant to Section 61(C) below.

 

 

B.

Bonus Rent. Any excess proceeds over and above the Base Rent ("Bonus Rent")
received by Lessee for a sublease or assignment to a third party shall be split
50/50 between Lessor and Lessee after Lessee deducts costs reasonably incurred
by Lessee, including commission, brokerage fees, reasonable legal fees,

 

improvement costs in connection with the proposed sublease or assignment.

 

C.Affiliate Transfer and Permitted Transferee.  Lessee may sublet all or a
portion of the Premises or assign this Lease without the Lessor's consent  but
with not less than (I 0) business days  prior written notice to Lessor (or if
Lessee is precluded by applicable Federal laws or regulations from giving such
prior notice, Lessee shall provide such notice within ten (10) days after the
effective date of such sublease or assignment), to an Affiliate or a Permitted
Transferee,  provided that such sublease or assignment  is not for the purpose
of avoiding liability pursuant to this Lease and that the net worth of its
assignee is at least equal to the net worth of Lessee as of the   date of this
Lease. Lessee shall provide Lessor with a fully executed sublease or assignment
at least ten (10) business days prior to the effective date of such sublease or
assignment (or if Lessee is precluded by applicable Federal laws or regulations
from giving such prior notice, Lessee shall provide such notice within ten (10)
days  after the effective date of such sublease or assignment). "Affiliate" of
Lessee means a person or entity "controlling," "controlled" by or under common
"control" with Lessee. The words "controlling," "controlled" and "control" shall
have the meanings given them under the Securities Exchange Act of 1934, as
amended. For the purposes of the Lease, the term "Permitted Transferee" means
(i) any company which purchases all or substantially all of the assets of
Lessee, or (ii) any entity which acquires the stock or ownership  interest  in
Lessee in connection with a merger, sale or consolidation.

 

 

 

62.

Damage or Destruction. The following provision is hereby added as Section 9.8 of
the Lease Form: "In the

 

--------------------------------------------------------------------------------

 

event of damage or destruction to the Premises or the Project, Lessee waives the
provisions of California Civil Code sections 1932(2) and 1933(4), and agrees
that Lessee's remedies of the event of such damage or destruction shall instead
be governed by the terms of this Lease."

 

 

 

63.

Holding Over. The following provision is hereby added to the end of Section 26
of the Lease Form: "In the event of any holding over by Lessee after the
expiration or earlier termination of the Lease, then this Lease shall be a
month-to-month tenancy and Lessee shall pay rent at the rate set forth in
Section 26 of the Lease; provided, however, if Lessee does not vacate the
Premises after written notice from Lessor then Lessor may evict Lessee from the
Premises and recover damages including consequential damages caused by wrongful
holdover. Lessee shall indemnify, defend and hold harmless Lessor for any loss,
cost, liability, expenses, or damages suffered by Lessor (including reasonable
attorneys' fees) resulting from Lessee's failure to timely vacate the Premises."

 

 

 

64.

Monument Sign. Lessee shall have right to individual signage at the Premises and
the Project, and the exclusive use of the existing monument sign for the
Project. All such signage shall be maintained by Lessor as part of its Common
Area maintenance obligations; provided, however, Lessee shall reimburse Lessor
for 100% of the cost of maintaining the monument sign. Notwithstanding the
foregoing, Lessee's exclusive use of the existing monument sign for the Project
shall be at Lessee's cost and expense, and subject to the terms and conditions
of Section 34 of the Lease Form. All such signage shall be installed in
accordance with Applicable Requirements.

 

 

 

65.

Furniture, Fixtures and Equipment. All furniture, fixtures and equipment
(collectively, "Furniture") existing in the Premises as of the Commencement Date
listed on Exhibit C attached hereto shall remain in the Premises, and Lessee
shall have the use thereof during the Term at no additional cost. Upon the
expiration or earlier termination of this Lease, Lessee shall return the
Furniture to Lessor in good condition and repair, reasonable wear and tear
excepted. Lessee shall accept the Furniture in its "AS-IS" condition, without
any warranty as to the condition or serviceability.

 

 

 

66.

Site Plan of the Premises. Lessee acknowledges and agrees that the Site Plan of
the Premises attached to the Lease Form is for reference purposes only, and is
not to scale and should not be relied upon or used in connection with any
improvements or alterations to be made by Lessee to the Premises or otherwise.
Lessor makes no epresentations or warranties regarding the Site Plan or the
accuracy thereof.

 

 

 

67.

Keys to the Premises. Lessee shall provide Lessor and Lessor's property manager
(ifrequested by Lessor) with a set of all keys to the Premises, or, in the event
Lessee installs a card key access system or similar access system, a set of card
keys to the Premises.

 

 

 

68.

No Recordation. In no event shall Lessee record this Lease or any memorandum or
short form thereof be recorded, and any violation of this covenant by Lessee
shall be a default under the Lease.

 

 

 

69.

Rules and Regulations. Lessee shall comply with the rules and regulations
attached hereto as Exhibit B

during the Term of the Lease.

 

 

70.

Counterparts. This Lease may be executed  in multiple counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same document. Signatures and initials to this Lease created by the
signer by electronic means and/or transmitted by telecopy or other electronic
transmission shall be valid and effective to bind the party so signing.
Counterparts may be delivered via facsimile or electronic mail (including .pdf
or any electronic signature complying with the U.S. federal ESIGN Act of 2000,
e.g., www.docusign.com or echosign, etc.) and any counterpart so delivered shall
be deemed to have been duly and validly delivered, valid and effective for all
purposes and binding upon the parties hereto.  Each party  agrees to promptly
deliver an execution original to this Lease with its actual signature and
initials to the other party, but a failure to do so shall not affect the
enforceability of this Lease, it being expressly agreed that each party to this
Lease shall be bound by its own electronically created and/or telecopied or
electronically transmitted signature and initials and shall accept the
electronically created and/or telecopied or electronically

 

--------------------------------------------------------------------------------

 

transmitted signature and initials of the other party to this Lease.

 

 

IN WITNESS WHEREOF, LESSOR AND LESSEE HAVE EXECUTED THIS ADDENDUM AS OF THE DATE
SET FORTH ABOVE.

 

Les

By:

Its:

 

Lessee:QUICKLOGIC CORPORATION,

a Delaware corporation, doing business as Delaware Quicklogic Corporation

 

 

By: Its:

 

 

 

 

 

 

 

Date:

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

HAZARDOUS SUBSTANCES DISCLOSURE CERTIFICATE

 

Lessee's cooperation in this matter is appreciated . Initially, the information
provided by you in this Hazardous Substances Disclosure Certificate is necessary
for the Lessor to evaluate your proposed uses of the Premises. If the Lease is
signed by Lessee and Lessor, Lessee agrees to provide on an annual basis to
Lessor an updated Hazardous Substances Disclosure Certificate if the information
initially provided by Lessee in this certificate changes over the course of the
Term of the Lease. Any questions regarding this certificate should be directed
to, and when

complet ed, the certificate should be delivered to the Lessor at the address set
forth in the Lease:

 

 

 

 

Name of (Prospective) Lessee: QUICKLOGIC CORPORA TTON

 

Mailing Address:­

 

Contact Person, Title and Telephone Number(s):

 

Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):



 

 

Address of (Prospective) Premises:

 

Length of (Prospective) initial Term:

 

 

1.

GENERAL INFORMATION:

 

Describe the proposed operations to take place in, on, or about the Premises,
including, without limitation, principal products processed, manufactured or
assembled, and services and activities to be provided or otherwise conducted.
Existing tenants should describe any proposed changes to on-going operations.

 



 

 

 

2.

USE, STORAGE AND DISPOSAL OF HAZARDOUS SUBSTANCES

 

 

2.1

Will any Hazardous Substances (as hereinafter defined) be used, generated,
treated, stored or disposed of in, on or about the Premises? Existing tenants
should describe any Hazardous Substances which continue to be used, generated ,
treated, stored or disposed of in, on or about the Premises.

 

 

 

Wastes

 

Chemical Products Other



Yes □ No D Yes □ No □ Yes □ No □

 

If Yes is marked, please explain:



 

 

 

--------------------------------------------------------------------------------

 

2.2

If Yes is marked in Section 2.1, attach a list of any Hazardous Substances to be
used, generated, treated, stored or disposed of in, on or about the Premises,
including the applicable hazard class and an estimate of the quantities of such
Hazardous Substances to be present on or about the Premises at any given time;
estimated annual throughput; the proposed location(s) and method of storage
(excluding nominal amounts of ordinary household cleaners and janitorial
supplies which are not regulated by any Environmental Laws, as hereinafter
defined); and the proposed location(s) and method(s) of treatment or disposal
for each Hazardous Substance, including, the estimated frequency, and the
proposed contractors or  subcontractors.  Existing tenants should attach a list
setting forth the information requested above and such list should  include
actual data from on-going operations and the identification of any variations in
such information from the prior year's certificate.

 

 

 

3.

STORAGE TANKS AND SUMPS

 

Is any above or below ground storage or treatment of gasoline, diesel,
petroleum, or other Hazardous Substances in tanks or sumps proposed in, on or
about the Premises? Existing tenants should describe any such actual or proposed
activities.

Yes □ No □

If yes, please explain: _



 

 

 

4.

WASTE MANAGEMENT

 

 

4.1

Has your company been issued an EPA Hazardous Waste Generator I.D.  Number?
Existing tenants should describe any additional identification numbers issued
since the previous certificate.

 

Yes □ No □

 

 

4.2

Has your company filed a biennial or quarterly reports as a hazardous waste
generator?

Existing tenants should describe any new reports filed.

 

Yes □ No □

 

If yes, attach a copy of the most recent report filed.

5.

 

WASTEWATER TREATMENT AND DISCHARGE

 

5.1

Will your company discharge wastewater or other wastes to:

storm drain?sewer?

 

surface water? no wastewater or other wastes discharged.

 

Existing tenants should indicate any actual discharges.  If so, describe the
nature of any  proposed or actual discharge(s).

 



 

 

 

5.2Will any such wastewater or waste be treated before discharge?

 

 

 

--------------------------------------------------------------------------------

Yes □ No □

If yes, describe the type of treatment proposed to be conducted.  Existing
tenants should  describe the actual treatment conducted.

 



 

 

 

 

6.

AIR DISCHARGES

 

6.1

Do you plan for any air filtration systems or stacks to be used in
your  company's operations in, on or about the Premises that will discharge into
the air; and will such air emissions be monitored? Existing tenants should
indicate whether or not there are any such air filtration systems or stacks in
use in, on or about the Premises which discharge into the air and whether such
air emissions are being monitored.

 

Yes D No □

If yes, please explain:



 

 

 

6.2

Do you propose to operate any of the following types of equipment, or any  other
equipment requiring an air emissions permit? Existing tenants should specify any
such equipment being operated in, on or about the Premises.

 

 

  

Spray booth(s)

  

Incinerator(s)

_ _

Dip tank(s)

_ _

Other (Please describe)

  

Drying oven(s)

  

No Equipment Requiring Air Permits

If yes,

please explain: _ _

_ _ _ _

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _



 

 

 

6.3

Please describe (and submit copies of with this Hazardous Substances Disclosure
Certificate) any reports you have filed in the past thirty-six months with any
governmental or quasi-governmental agencies or authorities related to air
discharges or clean air requirements and any such reports which have been issued
during such period by any such agencies or authorities with respect to you or
your business operations.

 

 

 

7.

HAZARDOUS SUBSTANCES DISCLOSURES

 

 

7.1

Has your company prepared or will it be required to prepare a Hazardous
Substances management plan ("Management Plan") or Hazardous Substances Business
Plan and Inventory ("Business Plan") pursuant to Fire Department or other
governmental or regulatory agencies' requirements? Existing tenants should
indicate whether or not a Management Plan is required and has been prepared.

 

Yes □ No □

If yes, attach a copy of the Management Plan or Business Plan. Existing tenants
should attach  a copy of any required updates to the Management Plan or Business
Plan.

 

 

--------------------------------------------------------------------------------

 

7.2

Are any of the Hazardous Substances, and in particular chemicals, proposed to be
used in your operations in, on or about the Premises listed or regulated under
Proposition 65? Existing tenants should indicate whether or not there are any
new Hazardous Substances being so  used which are listed or regulated under
Proposition 65.

 

Yes □ No □

If yes, please explain:



 

 

 

8.

ENFORCEMENT ACTIONS AND COMPLAINTS

 

 

8.1

With respect to Hazardous Substances or Environmental Laws, has your company
ever been subject to any agency enforcement actions, administrative orders, or
consent decrees or has your company received requests for information, notice or
demand letters, or any other inquiries regarding its operations?
Existing  tenants should  indicate whether or not any such actions, orders or
decrees have been, or are in the process of being, undertaken or if any such
requests have been received.

 

Yes D No □

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed  as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Lessor pursuant to the Lease.

 



 

 

 

 

8.2

Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

 

Yes □ No □

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and other documents related thereto as requested
by Lessor. Existing tenants should describe and attach a copy of any new
complaint(s), cross-complaint(s), pleadings  and  other related documents not
already delivered to Lessor pursuant to the Lease.

 



 

 

 

 

8.3

Have there been any problems or complaints from adjacent tenants, owners or
other neighbors at your company's current facility with regard to environmental
or health and safety concerns? Existing tenants should indicate whether or not
there have been any such problems or complaints from adjacent tenants, owners or
other neighbors at, about or near the Premises and the current status of any
such problems or complaints.

 

Yes D No □

 

 

 

--------------------------------------------------------------------------------

If yes, please describe. Existing tenants should describe any such problems or
complaints not already disclosed to Lessor under the provisions of the signed
Lease and the current status of any such problems or complaints.

 



 

 

 

 

9.

PERMITS AND LICENSES

 

Attach copies of all permits and licenses issued to your company with respect to
its proposed operations in, on or about the Premises, including, without
limitation, any Hazardous Substances permits, wastewater discharge permits, air
emissions permits, and use permits or approvals. Existing tenants should
attach  copies of any new permits and licenses as well as any renewals of
permits or licenses previously issued.

 

 

As used herein, "Hazardous Substances" shall have the meaning given to such
terms in the Lease. "Environmental Laws" means all laws, regulations and
ordinances governing Hazardous Substances.

The undersigned hereby acknowledges and agrees that this Hazardous Substances
Disclosure Certificate is being delivered to Lessor in connection with the
evaluation of a Lease and, if such Lease is executed, will be attached thereto
as an exhibit. The undersigned further acknowledges and agrees that if such
Lease is executed, this Hazardous Substances Disclosure Certificate will be
updated from time to time in accordance with the Lease. The undersigned further
acknowledges and agrees that the Lessor and its partners, lenders and
representatives may rely upon the statements, representations, warranties, and
certifications made herein and the truthfulness thereof in entering into the
Lease and the continuance thereof throughout the term, and any renewals thereof,
of the Lease.

Lessee hereby certifies, represents and warrants that the information contained
in this certificate is true and correct.

 

LESSEE:

 

QUICKLOGIC CORPORATION

Chief  Financial OfficerTitle:

--------------------------------------------------------------------------------

EXHIBIT B

 

RULES AND REGULA TIONS

 

 

The terms, conditions and provisions of this Exhibit  Bare hereby
incorporated  into and are made a part of the Lease. Any capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms as set forth in the Lease.

 

1.Except as set forth in the Lease, no advertisement, picture or sign of any
sort shall be displayed on or outside the Premises or the Building without the
prior written consent of Lessor, which shall not be unreasonably withheld,
conditioned or delayed. Lessor shall have the right to remove any such
unapproved item without notice and at Lessee's expense.

 

 

2.

Lessee shall not regularly park motor vehicles in designated parking areas after
the conclusion of Lessee's normal daily business activity.

 

 

 

3.

Lessee shall not use any method of heating or air conditioning other than that
supplied by Lessor without the prior written consent of Lessor.

 

 

 

4.

All window coverings installed by Lessee and visible from the outside of the
Building require the prior written approval of Lessor, which shall not be
unreasonably withheld, conditioned or delayed.

 

 

5.Lessee shall not use, keep or permit to be used or kept any foul or noxious
gas or substance or any flammable or combustible materials on or around the
Premises, the Building or the Project.

 

 

6.

Lessee shall not alter any lock or install any new locks or bolts on any door at
the Premises without the prior consent of Lessor, which shall not be
unreasonably withheld, conditioned or delayed. Lessee shall be permitted to
install a card access or other security system at Lessee's sole cost and
expense.

 

 

 

7.

Lessee agrees not to make any duplicate keys without the prior consent of
Lessor, which shall not be unreasonably withheld, conditioned or delayed.

 

 

8.Lessee shall park motor vehicles in those general parking areas as designated
by Lessor except for loading and unloading. During those periods of loading and
unloading, Lessee shall not unreasonably interfere with traffic flow within the
Project.

 

 

9.

No person shall go on the roof without Lessor's permission, which permission
shall not be unreasonably withheld, conditioned or delayed.

 

 

10.Business machines and mechanical equipment belonging to Lessee which cause
noise or vibration that may be transmitted to the structure of the Building to
such a degree as to be objectionable to Lessor or neighboring properties, shall
be placed and maintained by Lessee, at Lessee's expense, on vibration
eliminators or other devices sufficient to eliminate noise or vibration.

 

11.All goods, including material used to store goods, delivered to the Premises
of Lessee shall be immediately moved into the Premises and shall not be left in
parking or receiving areas overnight.

 

12.Except as set forth in the Lease, Lessee is responsible for the storage and
removal of all trash and refuse. All such trash and refuse shall be contained in
suitable receptacles stored behind screened enclosures at locations approved by
Lessor.

 

13.Lessee shall not store or permit the storage or placement of goods, or
merchandise or pallets or equipment of any sort outside of the Premises nor in
or around the Building, or the Project.

 

--------------------------------------------------------------------------------

14.Lessee shall not permit any animals (other than seeing eye dogs), including,
but not limited to, any household pets, to be brought or kept in or about the
Premises, the Building, the Project or any of the Common Areas of the foregoing.

 

15.Neither Lessee nor any of Lessee's employees, invitees, contractors or agents
shall smoke in the Building or in the area in front of the entrance to the
Building. Smoking shall only be permitted outside in the back area in Lessor's
designated smoking area.

 

 

16.

Lessee shall not pennit any motor vehicles to be washed on any portion of the
Premises or in the Project, nor shall Lessee permit mechanical work or
maintenance of motor vehicles to be performed on any portion of the Premises or
the Project.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT C LIST OF FURNITURE

 

 

Conference Room:

 

large granite conference table IO conference chairs

 

 

Recep tion Area:

 

custom built reception desk 2 upholstered "guest" chairs small corner table
bookshelf

 

 

Warehouse:

 

floor level fork lift elevated fork lift metal caging

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

SITE PLAN DEPICTING PREMISES

 

 

 

 

 



•---+•-• ...,

/Lj_'1' 1 ,

L 1..  ,. - -..7..,1   -      .1.•

F

-

•;

r

 

 

 

 

 

 

 

 



 

 

* Floor plan not to scale

 

 

 

 

 

 

2220 Lundy Avenue San  Jose, CA Approx. 24,16-1 RSF

(including Tenant's  pro rata share of electrical room)

 



 

 

 



DISCLOSURE REGARDING REAL ESTATE AGENCY RELATIONSHIPS (Page 1 of 2)

(as required by the Civil Code)

 

 



 

 



DISCLOSURE FORM NEEDS TO BE COMPLETED AND PROVIDED AS FOLLOWS:

a) Listing Agent to the Seller before entering into a listing agreement;b)
Buyer's Agent to the Buyer as soon as practicable before signing an offer;

c) Buyer's Agent to the Seller before presenting an offer;d) Listing Agent, when
acting as a dual agent, to the Buyer as soon as practicable before

the Buyer signs an offer.

Please note that the terms "Seller" and "Buyer" are defined by the Civil Code to
include a Lessor and Lessee, respectively.

 

 

 

 

 

When you enter into a discussion with a real estate agent regarding a real
estate transaction, you should from the outset understand what type of agency
relationship you wish to have with the agent(s) in the transactio.n



SELLER'S AGENT

A Seller's agent under a listing agreement with the Selleracts as the agent for
the Seller only. A Seller's agent or a subagent of that agent has the following
affirmative obligations:

To the Seller: A fiduciary duty of utmost care, integrity, honesty, and loyalty
in dealings with the Seller.

To the Buyer and the Seller: (a) Diligent exercise of reasonable skill and care
in performance of the agen'ts duties; (b) A duty of honest and fair dealing and
good faith;

(a)A duty to disclose all facts known to the agent materially affecting the
value or desirability of the Property that are not known to, or within the
diligent attention and observation of, the parties. An agent is not obligated to
reveal to either party any confidential information obtained from the other
party that does not involve the affirmative duties set forth above.

BUYER'S AGENT

A selling agent can, with a Buyer's consent, agree to act as agent for the Buyer
only. In these situations, the agent is not the Seller's agent, even if by
agreement the agent may

--------------------------------------------------------------------------------

receivecompensation for services rendered, either in full or in part from the
Seller. An agent acting only for a Buyer has the following affirmative
obligations:

To the Buyer: A fiduciary duty of utmost care, integrity, honesty, and loyalty
in dealings with the Buyer.

To the Buyer and the Seller: (a) Diligent exercise of reasonable skill and care
in performance of the agent's duties; (b) A duty of honest and fair dealing and
good faith;

(c) A duty to disclose all facts known to the agent materially affecting the
value or desirability of the Property that are not known to, or within the
diligent attention and observation of, the parties. An agent is not obligated to
reveal to either party any confidential infonmation obtained from the other
party that does not involvethe affirmative duties set forth above.

AGENT REPRESENTING BOTH SELLER AND BUYER

A real estate agent, either acting directly or through one or more
associatelicensees, can legally be the agent of both the Seller and the Buyer in
a transaction, but only with the knowledge and consent of both the Seller and
the Buyer.

In a dual agency situation, the agent has the following affinmative obligations
to both the Seller and the Buyer:

 

(a)

A fiduciary duty of utmost care, integrity, honesty, and loyalty in dealings
with either the Seller or the Buyer

 

(b)

Other duties to the Seller and the Buyer as stated above in their respective
sections.

In representing both Seller and Buyer, the agent may not, without the express
permission of the respective party, disclose to the other party that the Seller
will accept a price less than the listing price or that the Buyer will pay a
price greater that the price offered.

The above duties of the agent in a real estate transaction do not relieve a
Seller or Buyer from the responsibility to protect his or her own interests. You
should carefully read all agreements to assure that they adequately express your
understanding of the transaction. A real estate agent is a person quafified to
advise about real estate. If legal or tax advice is desired, consult a competent
professional.

Throughout your real property transaction you may receive more than one
disclosure fonn, depending upon the number of agents assisting in the
transaction. The law requires each agent with whom you have more than acasual
relationship to present you with this disclosure fonm. You should read its
contents each time it is presented to you, considering the relationship between
you and the real estate agent in your specific transaction.

This disclosure form includes the provisions of Section 2079.13 to 2079.24,
inclusive, of the Civil Code set forth on the reverse side hereof. Read it
carefully.

If the transaction involves one-to-four dwelling residential property(s),
including a mobile home, this Disclosure form must be provided in a listing,
sale, exchange, installment land contract or lease over one year.

 

I/WE ACKNOWLEDGE RECEIPT OF A COPY OF THIS DISCLOSURE AND THE PORTIONS OF THE
CIVIL CODE PRINTED ON THE BACK (OR A SEPARATE PAGE).

 

 

ARTICLE 2, CHAPTER 3 OF TITLE 6 OF PART 4 OF DIVISION 3 OF THE CIVIL CODE

 

2079.13As used in Sections 2079.14 to 2079.24, inclusive, the following terms
have the following meanings:

 

(a)

"Agent" means a person acting under provisions ofTille 9 (commencing with
Section 2295) in a real property transaction, and includes a person who is
licensed as a real estate broker under Chapter 3 (commencing with Section 10130)
of Part 1 of Division 4 of the Business and Professions Code, and under whose
license a listing is executed or an offer to purchase is obtained.

 

 

(b)

"Associate licensee" means a person who is licensed as a real estate broker or
salesperson under Chapter 3 (commencing with Sectlon 10130) of Part 1 of
Division 4 of the Business and Professions Code and who is either licensed under
a broker or has entered Into a written contract with a broker to act as the
broker's agent in connection with acts requiring a real estate license and to
function under the broker's supervision in the capacity of an associate
licensee. The agent in the real property transaction bears responsibility for
his or her associate licensees who perform as agents of the agent. When an
associate licensee owes a duty to any principal, or to any buyer or seller who
Is not a principal, in a real property transaction, that duty is equivalent to
the duty owed to that party by the broker for whom the associate licensee
functions.

 

{c)   "Buyer" means a transferee in a real property transaction, ood includes a
person who executes an offer to purchase real property from a seller through an
agent, or who seeks the services of an agent in more than a casual, transitory,
or preliminary manner, with the object of entering into a real property
transaction. "Buyer" includes vendee or lessee.

 

(d)

"Commercial real property' means all real property in the state, except
single-looiily residential real property, dwelling untts made subject to Chapter
2 {commencing with Section 1940) or Title 5, roobilehomes, as defined in Section
798.3, or recreational vehicles, as defined inSectiion 799.29.

 

 

(e)

' Dual agent" means an agent acting, either directly or through an associate
licensee, as agent for both the seller and the buyer in a real property
transaction.

(Q'Listing agreement" means acontract between an owner of real property ood an
agent, by 11mich the agent has been aulhorized to sell the real property or to
find or obtain a buyer.

(g)' Listing agent" means a person who has obtained a listing of real property
to act as an agent for compensation.

{h)'Listing price' is the amount expressed in dollars specified in the listing
for which the seller is willing to sell the real property through the listing
agent.

{ii"Offering price" is the amount expressed in dollars specified in an offer to
purchase for which the buyer is willing to buy the real property.

OJ''Offer to purchase", means a written contract executed by a buyer acting
through a sellingagent that becomes the contract for the sale of the real
property upon acceptance by the seller.

{k) "Real property' means any estate specified by subdivision (1) or (2) of
Section 761 in property that constitutes or is improved with one to four
dwelling units, any commercial real property, any leasehold in these types or
property exceeding one year's duration, and mobilehomes, when offered for sale
or sold through an agent pursuant to the authority contained in Section 10131.6
of the Business and Professions Code.

{I) "Real property transaction" means a transaction for the sale of real
property in which an agent is employed by one or more of the principals to act
in that transaction, and includes a listing or an offer to purchase.

 

(m)

"Sell", "sale", or "sold" refers to a transaction for the transfer of real
property from the seller to the buyer, and includes exchanges or real property
between the seller and buyer, transactions for the creation of a real property
sales contract within the meaning of Section 2985, and transactions for the
creation of a leasehold exceeding one year's duration.

 

 

(n)

' Seller' means the transferor in a real property transaction, and includes an
owner who lists real property with an agent, whether or not a transfer resutts,
or who receives an offer to purchase real property of which he or she is the
owner from an agent of behalf of another. "Seller" includes both a vendor and a
lessor.

 

 

(o)

'Selling agent" means a listing agent11mo acts alone, or an agent who acts in
cooperation with a listing a<Jent, and who sells or finds and obtains a buyer
for the real property, or an agent

.mo locates property for a buyer or who finds a buyer for a property for which
no listing exists and presents an offer to purchase to the seller.

 

(p)

"Subagenr means a person to whom an agent delegates agency powers as provided in
Article 5 (commencing with Section 2349) of Chapter 1 of Title 9. However,
"subagent' does not include an associate licensee who is acting under the
supervision of an agent in a real property transaction.

 



 

(a)

The listing agent, if any, shall provide the disclosure form to the seller prior
to entering into the listing agreement.

 

(b)

The selling agent shall provide the disclosure form to the seller as soon as
practicable prior to presenting the seller with an offer to purchase, unless the
selling agent previously provided the seller with acopy or the disclosure form
pursuant to subdivision (a).

 

 

(c)

Where the selling agent does not deal on a face-to-face basis with the seller,
the disclosure form prepared by the selling agent may be furnished to the seller
(and acknowiedgement of receipt obtained for the selling agent from the
seller)by the listing agent, or the selling agent may deliver the disclosure
form by certified mail addressed to the seller at his or her last known address,
in which case no signed acknowiedgennent of receipt is required.

(d)

The selling agent shall provide the disclosure form to the buyer as soon as
practicable prior to execution of the buyer's offer to purchase, except that if
the offer to purchase is not prepared by the seling agent, the salting agent
shall present the disclosure form to the buyer not later than the next business
day after the selling agent receives the offer to purchase from the buyer.

 

Listing agents and seling agents shall provide the seller and buyer in a real
property transaction with acopy of the disclosure form specified in Section
2079.16, and, except as provided in subdivision

{c), shall obtain a signed acknowledgment of receipt from that seller or buyer,
except as provided in this section or Section 2079.15, as follows:

2079.14

 



 

 



 

 

 



 

 

 

 

 

 

 



In any circumstance in which the seller or buyer refuses to sign an
acknov.4edgement of receipt pursuant to Section 2079.14, the agent, or an
associate Hcensee acting for an agent, shall set forth, sign, and date a written
declaration of the facts of the refusal.

Reproduced on Page 1 of this form.

{a)   As soon as practicable, the selling agent shall disclose to the buyer and
seller whether the selling agent is acting in the real property transaction
exdusively as the buyer's agent, exclusively as the seUer's agent, or as a dual
agent representing both the buyer and sener. This relationship shall be
confirmed in the contract to purchase and sell real property or in a separate
writing executed or acknowledged by the seller, the buyer, and the selling agent
prior to or coincident with execution of that contract by the buyer and the
seller, respectively.

 

(b)

As soon as practicable, the listing agent shall disclose to the seller whether
the listing agent is acting in the real property transaction exclusively as the
seller's agent or as a dual agent

 

--------------------------------------------------------------------------------

 

representing both the buyer and the seller. This relationship shall be confirmed
in the contract to purchase and sell real property or in a separate writing
executed or acknowledged by the seller and the listing agent prior to or
coincident with the execution of that contract by the seller.

 

 

(c)

The confirmation required by subdivisions (a} and (b) shall be in the following
form:

DO NOT COMPLETE, SAMPLE ONLY is the agent of (check one): D the seller
oxclus;,,,oly: or D both tho buyer and lhe seler. D the buyer e<elus;,,,ely

JName of lo1irlg Agent)

 

DO NOT COMPLETE. SAMPLE ONLY is the agent of (chock one): D the seller
exclusively: or D both the buyer and tho solar. D tho buyer exclus;,,,ely

(tune. of Seling Apool if mt the same as Ile Usfing Agent)

 

 

(d)

The disclosures and confirmation required by this section shafl be in addition
to the disclosure required by Section 2079.14.

No selling agent in a real property transaction may act as an agent for the
buyer only, when the selling agent is also acting as the !sting agent in the
transaction.

The payment of compensatiion or the obligation to pay compensation to an agent
by the seller or buyer is not necessanly determinative of a particular agency
relationship between an agent and the seller or buyer. A listing agent and a
seUing agent may agree to share any compensation or commission paid, or any
right to any compensation or commission for which an obligation arises as the
result of a real estate transaction, and the terms or any such agreement shall
not necessarily be determinative of a particular relationship.

Nothing in this article prevents an agent from selecting, as a condition of the
agent's employmen, ta specific fonT of agency relationship not specifically
prohibited by this article if the requiremenst of Section 2079.14 and Section
2079.17 are complied with.

A dual agent shall not disclose to the buyer that the seller is willing to sell
the property at a price less than the listing price, without the express written
consent of the seller. A dual agent shall not disclose to the seller that the
buyer is willing to pay a price greater than the offering price, without the
express written consent of the buyer. This. section does not alter in any way
the duty or responsibility of a dual agent to any principal with respect to
confidential information other than the price.

Nothing in this article precludes a listing agent from also being a selling
agent, and the combination or these functions in one agent does not, of itself,
make that agent a dual agent.

{a) A contract between the principal and agent may be modified or altered to
change the agency relationship at any time before the performance of the act
which is the olbject of the agency with the written consent of the parties to
the agency relationship. (b) A lender or an auction company retained by a lender
to control aspects of a transactionof real property subject to this part,
including validating the sales price, shall not require, as a condiUon of
receiving the lender'sapproval of the transaciot n, the homeowner or listing
agent to defend or indemnily the lender or auction company from any liability
alleged to result from the actions of the lender or auction company. Any clause,
provision, covenant, or agreement purporting to impose an obligation to defend
or indemnify a lender or an auction company in violaUonor this subdivision is
against public policy, void, and unenforceable.

Nothing in this article shall be construed to either diminish the duty of
disclosure owed buyers and sellers by agents and their associates licenses,
subagents, and employees or to relieve agenll; and

their associate licensees, subagents. and employees from liability for thei'
conduct in connection with the acts governed by this article or for any breach
or a fiduciary duty or a duty of disclosures.

 

 

 

 

 

 

AGENCY CONFIRMATION

(per California Civil Code §2079.17)

 

 

Property Address: 2220  Lundy  Ave.,  San  Jose, CA

 

 

The following agency relationship(s) is/are hereby confirmed for this specific
transaction:

 

Colliers International is the agent of (check one):

The Seller/Lessor/Sublessor exclusively; or

The Buyer/Lessee/Sublessee exclusively; or

Both the Buyer/Lessee/Sublessee and the Seller/Lessor/Sublessor.

 

DUAL AGENCY AGREEMENT

 

As agreed by the parties to the sale or lease transaction, Colliers
International and the Agent(s) identified below (Colliers and the identified
agent(s) are referred lo collectively as "Agent") are serving in a dual agency
capacity, representing both the Seller/Lessor and the Buyer/Lessee for the sale
or lease of the Property. The undersigned parties acknowledge that they were
informed of the possibility of this type of representation and that they are
authorized to execute this Dual Agency Agreement on behalf of the below named
Seller/Lessor and Buyer/Lessee.

 

Seller/Lesso:r Seller/Lesso'rs Agent: Buyer/Lessee: Buyer/Lessee 's Agent:
Property:

   Lundy Asso ciates, LLC

 

Joe Elliot

QuickLogic Corporation

JeffNochimson

   2220 Lundy Ave., San Jose, CA

The Seller/Lessor and Buyer/Lessee consent to and authorize Colliers
International to engage in this dual agency, with the understanding that Agent
will handle these responsibilities in the manner described in this agreement:

--------------------------------------------------------------------------------

 

 

>

In the negotiation of a sale or lease, Agent shall not disclose the best terms
upon which Buyer/Lessee is willing to purchase or lease the Property, unless
authorized to do so by the Buyer/Lessee. Similarly, Agent shall not disclose the
best terms upon which the Seller/Lessor is willing to sell or iease the
Property, unless authorized to do so by the Seller/Lessor.

 

 

 

>

It is acknowledged and agreed that Agent's disclosure responsibilities to
Buyer/Lessee will be met by Agent's disclosure to Buyer/Lessee of all material
facts provided by Seller/Lessor or known by Agent and that Agent has not
undertaken to investigate the Property or to verify the accuracy of the
information provided by Seller/Lessor. Both Seller/Lessor and Buyer/Lessee
acknowledge that Expert Matters are to be addressed by the parties and not by
Agent.

 

 

Each of the undersigned parties acknowledges the above understanding and consent
to Agent's service as a du on behalf of b9 h Seller/Lessor and Buyer/Lessee.

Buyer/Lessee: Authorized Signature



Buyer/Lessee: Authorized Signature

Date

 

Seller/Lessor: Authorized Signature

Date

Buyer/Lessee: Pn'nted Name of Signer

 

 

Seller/Lessor: Printed Name of Signer

 

 

 

 

 

 

 

 

 

 

 

 

 

Buyer/Lessee: Printed NameoSigner



 

DISCLOSURES, EXPERT MATTERS AND RESPONSIBILITIES OF PARTIES

The following is intended to describe the responsibilities undertaken by
Colliers International (Broker) and by Client with regard to disclosure issues
and expert matters as described below:

EXPERT MATTERS: There are a number of potentially significant matters related to
commercial properties, which may be material to a particular transaction, the
evaluation of which would require specialized expertise which is beyond the
expertise and/or responsibility of the Broker ("Expert Matters; . Broker
recommends that parties to a potential lease or sale transaction obtain the
advice of qualified professionals and experts prior to the consummation of any
transaction. Parties to a sale or lease transaction should not and will not rely
on Broker with regard to Expert Matters, but instead will rely entirely on their
own investigation and those of qualified professionals and experts.

Expert Matters may include, but are not limited to, the following: the use,
generation, storage or presence of hazardous or toxic substances and underground
storage tanks; natural hazards, such as fire, flood, or earthquake; building
safety and structural integrity of roof, walls, and foundations or any
improvements located on the Property; operation or condition of mechanical,
plumbing, utility or life safety systems; "clean rooms" {including, but not
limited to, classification, operation and/or condition); mold, fungus, water
damage, or effects of moisture; compliance with Americans with Disabilities Act
(ADA); compliance with building, zoning and fire codes; tax, accounting, or
legal effects or consequences of the proposed transaction; survey, linear or
area measurements of the Property; availability and/or adequacy of utilities and
utility connections and panels, adequacy, availability and condition of sewer
lines and/or connections, public transportation, or other infrastructure; zoning
and permitted land uses; insurance policies and premiums; architectural design
or engineering; geotechnical/soil condition; termites or other pests or rodents;
statements of income and expense or other financial statements; the financial
soundness of a prospective tenant or subtenant; condition of title; or existing
taxes, assessments or liens.

Broker has no responsibility to, has not made and will not make an independent
investigation or determination with respect to any Expert Matters. Any
information communicated by Broker regarding any of the Expert Matters arises
from third party sources and has not been and will not be independently verified
by Broker.

DISCLOSURES: Owners of real estate must comply with California law for the
disclosure of any and all known material facts concerning their property to
prospective tenants or buyers as well as any other items required by California
law. To meet this requirement, Broker recommends that Owners of real estate
obtain legal advice from a qualified legal professional. Broker shall have no
responsibUity for property disclosures beyond the delivery and/or disclosure of
infonnaUon provided by the Owner or known to the Broker. Parties to a sale or
lease transaction should not and will not rely on Broker with regard to matters
of disclosure required by Owners, but instead will rely entirely on their own
investigation and that of qualified professionals and experts.

Matters requiring disclosure may include, but are not limited to, the following:
Natural Hazard Disclosures (including whether or not the property is located in
a flood hazard area, fire hazard severity zone, forest fire risk area,
earthquake fault zone, or a seismic hazard zone), toxic mold disclosures, known
material defects, presence or proximity to hazardous materials, compliance with
the Americans with Disabilities Act (ADA), compliance with zoning laws, whether
or not the property is located in a special tax zone {such as a Mello-Roos
Community Facilities District) or a special assessment district, as well as
historic energy use and the existence and results of Certified Access Specialist
(CASp) inspections.

 

 

February 13, 2019

Date

Joe Elliott



Associate Licensee: Printed Name

 



Clfent: Authorized SignatureDate

 



 

Client: Printed Name of Signer

 

--------------------------------------------------------------------------------

D Client and Broker agree that the foregoing shall be an Addendum that is
expressly made a part of and incorporated into that certain

 

written agreement between the parties entiUed, dated _ and that the specific
provisions set forth herein shall control over and supersede any inconsistent
provisions contained therein or in any other form of agreement which is
contemporaneously entered into by these parties relating to the Property.

 